Case 1:15-cr-00348-ERK-VMS Document 115 Filed 12/05/18 Page 1 of 68 PageID #: 1167




  TM:ML/BHT
  F.#2012R01664

  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  - - - - - - - - - - - - - - - - - - - - - - - - - -X

  UNITED STATES OF AMERICA

                   - against -                             Docket No. 15-CR-348 (ERK)

  JOVAN RENDON-REYES,
        also known as “Jovani,”
  SAUL RENDON-REYES,
        also known as “Satanico,”
  GUILLERMINA RENDON-REYES,
  FRANCISCO RENDON-REYES,
        also known as “Pancho,”
  JOSE RENDON-GARCIA,
        also known as “Gusano,”
  FELIX ROJAS,
  ODILON MARTINEZ-ROJAS,
        also known as “Chino” and “Saul,” and
  SEVERIANO MARTINEZ-ROJAS,
        also known as “Negro,” “Gato” and
        “Arturo,”

                              Defendants.

  - - - - - - - - - - - - - - - - - - - - - - - - - -X


                                        SENTENCING MEMORANDUM

                                                         RICHARD P. DONOGHUE
                                                         UNITED STATES ATTORNEY
                                                         Eastern District of New York
                                                         271 Cadman Plaza East
                                                         Brooklyn, New York 11201

  Taryn A. Merkl, Assistant U.S. Attorney
  Margaret Lee, Assistant U.S. Attorney
  Benjamin H. Hawk, DOJ Trial Attorney
      (Of Counsel)
Case 1:15-cr-00348-ERK-VMS Document 115 Filed 12/05/18 Page 2 of 68 PageID #: 1168




                                                    TABLE OF CONTENTS

  PRELIMINARY STATEMENT .............................................................................................. 1
  FACTUAL BACKGROUND ................................................................................................... 1
      I.           Victims of the Rendon-Reyes Sex Trafficking Organization ................................ 2

             A. Jane Doe #1 ............................................................................................................ 2

             B. Jane Doe #2 ............................................................................................................ 4

             C. Jane Doe #3 ............................................................................................................ 6

             D. Jane Doe #4 (also referred to as “SAM”) and “MSJ” ............................................ 7

             E. Jane Doe #5 ............................................................................................................ 9

             F. Jane Doe #6 .......................................................................................................... 11

             G. Jane Doe #7 .......................................................................................................... 14

             H. Jane Doe #8 .......................................................................................................... 15

             I.    Jane Doe #9 .......................................................................................................... 17

             J.    Jane Doe #10 ........................................................................................................ 19

             K. FBF…................................................................................................................... 20

      II.          The Defendants’ Guilty Pleas .............................................................................. 21

  APPLICABLE GUIDELINES ............................................................................................... 24
      I.           Applicability of Guidelines §§ 2G1.1(c) and 2G1.3(c) ....................................... 25

      II.          Applicability of Guideline § 3A1.1 ..................................................................... 25

      III.         Alien Smuggling Guidelines ................................................................................ 26

             A. Unaccompanied Minor, Guideline § 2L1.1(b)(4) ................................................ 27

             B. Serious Bodily Injury, Guideline § 2L1.1(b)(7)(B) ............................................. 28

             C. Involuntary Detention, Guideline § 2L1.1(b)(8)(A) ............................................ 28

      IV.          Money Laundering Guidelines............................................................................. 29

             A. Guideline § 2S1.1................................................................................................. 29
Case 1:15-cr-00348-ERK-VMS Document 115 Filed 12/05/18 Page 3 of 68 PageID #: 1169




              B. Applicability of § 3D1.2 ...................................................................................... 30

  ANALYSIS............................................................................................................................. 31
       I.           Jovan Rendon-Reyes ............................................................................................ 32

              A. Applicable Guidelines .......................................................................................... 32

              B. Analysis ................................................................................................................ 34

       II.          Saul Rendon-Reyes .............................................................................................. 34

              A. Applicable Guidelines .......................................................................................... 34

              B. Analysis ................................................................................................................ 36

       III.         Guillermina Rendon-Reyes .................................................................................. 37

              A. Applicable Guidelines .......................................................................................... 37

              B. Analysis ................................................................................................................ 38

       IV.          Francisco Rendon-Reyes...................................................................................... 39

              A. Applicable Guidelines .......................................................................................... 39

              B. Analysis ................................................................................................................ 40

       V.           Jose Rendon-Garcia ............................................................................................. 41

              A. Applicable Guidelines .......................................................................................... 41

              B. Analysis ................................................................................................................ 43

       VI.          Felix Rojas ........................................................................................................... 44

              A. Applicable Guidelines .......................................................................................... 44

              B. Analysis ................................................................................................................ 46

       VII.         Odilon Martinez-Rojas ......................................................................................... 48

              A. Applicable Guidelines .......................................................................................... 48

              B. Analysis ................................................................................................................ 51

       VIII.        Severiano Martinez-Rojas .................................................................................... 53

              A. Applicable Guidelines .......................................................................................... 53
Case 1:15-cr-00348-ERK-VMS Document 115 Filed 12/05/18 Page 4 of 68 PageID #: 1170




              B. Analysis ................................................................................................................ 56

  RESTITUTION ...................................................................................................................... 57
       I.           Jane Doe #1: $184,800 ......................................................................................... 60

       II.          Jane Doe #2: $67,200 ........................................................................................... 61

       III.         Jane Doe #3: $33,600 ........................................................................................... 61

       IV.          Jane Doe #4 (SAM): $25,000 .............................................................................. 61

       V.           Jane Doe #5: $88,200 ........................................................................................... 62

       VI.          Jane Doe #6: $117,600 ......................................................................................... 62

       VII.         Jane Doe #7: $58,800 ........................................................................................... 62

       VIII.        Jane Doe #8: $239,400 ......................................................................................... 62

       IX.          Jane Doe #9: $214,200 ......................................................................................... 62

       X.           FBF, MSJ and SAM (Jane Doe #4): $190,000 .................................................... 63

  CONCLUSION....................................................................................................................... 64
Case 1:15-cr-00348-ERK-VMS Document 115 Filed 12/05/18 Page 5 of 68 PageID #: 1171




                                  PRELIMINARY STATEMENT

                  The government respectfully submits this brief in advance of the sentencings

  in this case, which are scheduled for December 12 and December 13, 2018. On these dates,

  the Court is scheduled to sentence defendants Jovan Rendon-Reyes, Saul Rendon-Reyes,

  Guillermina Rendon-Reyes, Francisco Rendon-Reyes, Jose Rendon-Garcia, Felix Rojas,

  Odilon Martinez-Rojas and Severiano Martinez-Rojas.

                                   FACTUAL BACKGROUND

                  As detailed in the PSRs, the defendants in this case, who were members of the

  Rendon-Reyes Trafficking Organization (“the Organization”), smuggled young, poor and

  uneducated women and minor girls from Mexico into the United States and forced them to

  engage in prostitution for the defendants’ profit in New York, Georgia and throughout the

  United States. See, e.g., Jovan Rendon-Reyes Pre-Sentence Investigation Report (“J.

  Rendon-Reyes PSR”) ¶¶ 6-12.1 The trafficking conduct underlying the offenses of

  conviction involved twelve victims, Jane Does #1 through #10 and “FBF” and “MSJ.”2

                  The defendants, and other members of the Organization, were all family

  members from Mexico who typically used false promises of love and support to lure young

  Mexican and Latin American women and girls into fraudulent romantic relationships. See,

  e.g., J. Rendon-Reyes PSR ¶ 8. Once the defendants separated the victims from their

  families, they pressured the victims to enter the United States unlawfully, in most cases,


         1
           For expediency, in discussing the background facts and offense conduct, this
  memorandum frequently cites to the PSR for Jovan Rendon-Reyes, the first-listed defendant
  on the indictment, rather than the PSRs for all eight defendants, as the offense conduct is
  similarly described in the individual defendants’ PSRs.
         2
             Jane Doe #4 is also referred to as “SAM” in the PSR.
                                                 1
Case 1:15-cr-00348-ERK-VMS Document 115 Filed 12/05/18 Page 6 of 68 PageID #: 1172




  unaware that the defendants intended for them to engage in prostitution. The defendants then

  utilized different methods to force the women and girls to engage in prostitution, including

  beatings, sexual assaults, forced abortions, threats to the victims, their families and children,

  and psychological coercion. The defendants also took all, or nearly all, of the victims’

  prostitution proceeds and funneled the money back to other members of the Organization in

  Mexico. See, e.g., id. at ¶¶ 8-11.

  I.     Victims of the Rendon-Reyes Sex Trafficking Organization

         A.      Jane Doe #1
                 Had the case gone to trial, Jane Doe #1 would have testified, in sum and

  substance, that she met defendant Odilon Martinez-Rojas in 2003 or 2004, while she was

  working at a store in Mexico. At that time, she was 19 years old and had three children

  between the ages of one and three. She was trying to earn money for her sick children, who

  needed medical treatment. Odilon visited and contacted her often, convincing her that she

  could work at his family restaurant in Tenancingo to lure her there.3 He promised her that

  she could earn twice as much while working less time. When she arrived in Tenancingo, no

  such job existed, and Odilon offered to bring her to the United States where he claimed she

  could earn more money cleaning houses. She agreed to go, thinking that it would help her

  children.

                 Approximately one month later, Odilon departed for the United States. He

  told Jane Doe #1 that his brother, defendant Severiano Martinez-Rojas, would bring her to

  the United States. After reaching the United States, however, Odilon called and told her that


         3
           Given the defendants’ similar last names, this memorandum at times also refers to
  the defendants by their first names for simplicity.

                                                  2
Case 1:15-cr-00348-ERK-VMS Document 115 Filed 12/05/18 Page 7 of 68 PageID #: 1173




  she was going to cross the border with a different man and two other women. Severiano

  arranged the logistics for the trip, instructing Jane Doe #1 when it was time to leave, driving

  her and the other individuals to the airport, and providing everyone with airline tickets. The

  group flew to Sonora, Mexico and then ultimately crossed the border into the United States

  on foot. Once across the border, they flew to Atlanta, where Odilon picked them up.

                 As soon as Jane Doe #1 arrived in Atlanta, Odilon and three other women took

  Jane Doe #1 to a flea market to purchase clothes. The women told Jane Doe #1 that she

  would be working at a bar serving drinks on the weekend. When they returned to the house,

  Odilon gave her instructions on what to wear. While she was getting dressed, Odilon entered

  her room, grabbed her and raped her. Odilon then sent Jane Doe #1 with another man, who

  was going to drive her to work. The man then discovered that Jane Doe #1 did not know

  what she was supposed to do (i.e., engage in prostitution). He put Jane Doe #1 on the phone

  with Odilon, who told Jane Doe #1 that she had to work in prostitution, and charge men $30

  for sex for fifteen minutes. Jane Doe #1 refused and the driver took her home. As soon as

  she entered the house, Odilon grabbed her arm and punched her in the face. He threatened to

  harm her family if she refused again. He continued to beat her with a cord from an iron until

  he was too tired. Jane Doe #1 told Odilon that she would prostitute for him if he stopped

  hitting her.

                 Jane Doe #1 began engaging in prostitution almost every day, seeing upwards

  of 20 to 45 clients per day. Odilon would organize the drivers, who would transport her to

  customers, and provide her with condoms each day. When she returned from work, Odilon

  would count her remaining condoms and compare it to the amount of money that she had

  earned. For the next approximately two years, Odilon forced her to prostitute. Jane Doe #1

                                                 3
Case 1:15-cr-00348-ERK-VMS Document 115 Filed 12/05/18 Page 8 of 68 PageID #: 1174




  was sent out of Georgia to locations in South Carolina, North Carolina, Maryland, the

  District of Columbia, Delaware, Pennsylvania, New Jersey, Alabama and New York to

  prostitute. Defendant Jovan Rendon-Reyes also helped to prostitute her in Atlanta, New

  York, New Jersey and Delaware. During the time that she was forced to work for him,

  Odilon continued to beat Jane Doe #1. On one occasion, he hit her in the back with a

  baseball bat. After two more assaults, Jane Doe #1 decided to try and escape, running away

  and hiding with the help of a woman that she had met in the prostitution business.

                Approximately two years later, Jane Doe #1 was with her new baby and saw

  Odilon in a restaurant. Odilon threatened her and her baby if she did not start prostituting for

  him again, telling her that she owed him $50,000 in lost proceeds. She acquiesced out of fear

  and began working in prostitution for Odilon again. During this second period working for

  Odilon, Odilon sent Jane Doe #1 to prostitute at a brothel-trailer in Alabama operated by

  defendant Severiano Martinez-Rojas. Severiano raped her while she was working there.

  Odilon also sent her to work at a brothel-trailer in Alabama operated by defendant Saul

  Rendon-Reyes, where Saul forced her to have sex with him by depriving her of food. In late

  2011, Jane Doe #1 left Odilon for good, believing that she had fully repaid her debt. A

  victim statement prepared by Jane Doe #1 and an English translation of that statement are

  attached hereto as Exhibit A.

         B.     Jane Doe #2
                Had the case gone to trial, Jane Doe #2 would have testified, in sum and

  substance, that she met defendant Saul Rendon-Reyes in early 2006. He invited her to his

  home in Tenancingo, where he falsely convinced her that he loved her. Saul then persuaded

  her to travel with him to the United States and brought her to a house in New York, where


                                                 4
Case 1:15-cr-00348-ERK-VMS Document 115 Filed 12/05/18 Page 9 of 68 PageID #: 1175




  she lived with defendants Guillermina Rendon-Reyes and Francisco Rendon-Reyes and

  others. Upon arrival, Saul told her that she had to engage in prostitution to repay their

  smuggling fees. When she refused, he denied her food, feminine hygiene products and

  clothing. As a result, she bled on her only clothes, which she had to wash in the sink and put

  back on wet and cold. Francisco also refused to give her any money, feminine hygiene

  products or clothing. Saul told Jane Doe #2 that if she worked, there would be food.

  Because of her hunger and situation, she had no option but to start prostituting for Saul.

                Initially, Francisco and Saul called numbers for drivers to take her to work, but

  she was later provided with a telephone for that purpose. Guillermina provided Jane Doe #2

  with instructions about what she would have to do with the clients, including specific

  instructions about removing her clothes. Francisco and Saul also provided her with

  condoms, and Francisco explained to Jane Doe #2 that she should unwrap the condoms in

  advance and store them all in one condom, which she would hide on her person. The first

  night that Jane Doe #2 worked in prostitution, she saw approximately eight clients and then

  could not continue. When she got back, Saul told her to work harder and earn more. After

  two more days of work, Saul still did not think she was earning enough, and got upset and

  told her that she owed him money for smuggling fees, rent and food. If Jane Doe #2 did not

  work, Saul would not allow her to eat. Saul would also hit her if she refused to work.

                While she was working, Jane Doe #2 got pregnant. During the pregnancy,

  Saul did not provide her with enough to eat and kept her malnourished. Approximately forty

  days after giving birth, Saul forced Jane Doe #2 to return to work. After she had returned to

  work, she came home late one night and Saul severely beat her. Saul slammed her head into




                                                 5
Case 1:15-cr-00348-ERK-VMS Document 115 Filed 12/05/18 Page 10 of 68 PageID #: 1176




   the wall, punched her and continued punching her even after she fell to the floor. After this

   incident, Jane Doe #2 decided to escape, which she was able to successfully do.

          C.      Jane Doe #3
                  Had the case gone to trial, Jane Doe #3 would have testified, in sum and

   substance, that the she met defendant Jose Rendon-Garcia in March 2006, when she was only

   14 years old. He started romancing her and then forced her to have sex with him. She had

   never had sex before, and she was ashamed to return home because she had sex out of

   wedlock. Jose told her that she would be staying with him, and he would tell her family.

   Jane Doe #3 did not think she had any say in the matter. Jose convinced her that he loved

   her, that they would get married and that they would build a house together. On one

   occasion, she tried to leave him, but he punched her and locked her in a room. Eventually, in

   June 2006, he told Jane Doe #3 that they were going to go to the United States because his

   cousin could find him a job and he could earn more money. In June, Jose smuggled Jane

   Doe #3 into the United States after obtaining a fraudulent birth certificate for her, indicating

   that she was an adult. They made multiple attempts to cross before they were successful.

   Defendant Guillermina Rendon-Reyes went with them, and, when law enforcement tried to

   question Jane Doe #3 after the group was detained while crossing the border, Guillermina

   said that she was Jane Doe #3’s aunt and in charge of her.

                  Once they successfully crossed the border, Guillermina and her husband went

   to New York, and Jose and Jane Doe #3 went to Georgia. Once they arrived in Georgia,

   defendant Felix Rojas met them and brought them to his apartment. About a week later, Jose

   told Jane Doe #3 that she had to engage in prostitution and threatened her family if she

   refused. The first day she worked, she saw 20 customers. She then started working every


                                                   6
Case 1:15-cr-00348-ERK-VMS Document 115 Filed 12/05/18 Page 11 of 68 PageID #: 1177




   day except when she was menstruating. If she did not earn at least $300 a day, Jose would

   beat her with his hands and a belt. She gave all of her money to Jose, who told her that he

   was using the money to pay back the loans that Felix and others had taken out to pay their

   smuggling fees. She was also sent to Alabama to work at defendant Severiano Martinez-

   Rojas’s brothel-trailer for a week. Men would come to the trailer, have sex with her, and

   then pay the money directly to Severiano. Jose forced her to prostitute for approximately

   five months until she managed to escape when she was 15 years old.

          D.     Jane Doe #4 (also referred to as “SAM”) and “MSJ”
                 Had the case gone to trial, Jane Doe #4 and MSJ would have testified, in sum

   and substance, that she and her friend MSJ, who was a virgin at the time, were introduced to

   Odilon Martinez-Rojas and his nephew, Arturo Rojas-Coyotl, while living in Guatemala

   around March 2007.4 At the time, Jane Doe #4 and MSJ were no longer attending school in

   order to help support their families. Odilon convinced Jane Doe #4 that he was her boyfriend

   and that he could help her and MSJ find jobs in the United States. Odilon and Arturo never

   mentioned prostitution, and Jane Doe #4 and MSJ would not have traveled to the United

   States had they known.

                 Around October 2007, Odilon, Arturo and others helped smuggle Jane Doe #4

   and MSJ into the United States through Mexico. While attempting to enter Mexico from



          4
            Defendant Arturo Rojas-Coyotl was convicted in a related case in the Northern
   District of Georgia of sex trafficking SAM (“Jane Doe #4”), MSJ and FBF and sentenced to
   192 months in prison. NDGA Docket No. 13-CR-128. He is not a named defendant in this
   case. Defendant Odilon Martinez-Rojas also was convicted of those charges and sentenced
   to 262 months in prison. Following a Rule 20 transfer of the Northern District of Georgia
   case as to defendant Severiano Martinez-Rojas, he pled guilty in EDNY to one count of the
   Northern District of Georgia indictment, and additional conduct as part of this case.

                                                 7
Case 1:15-cr-00348-ERK-VMS Document 115 Filed 12/05/18 Page 12 of 68 PageID #: 1178




   Guatemala, Jane Doe #4 and MSJ were apprehended and sent back to Guatemala. On their

   second attempt, they were brought to Tenancingo, where Jose Rendon-Garcia obtained

   fraudulent Mexican birth certificates for them so that they could remain in Mexico if caught

   again. Odilon, Arturo and others then helped smuggle Jane Doe #4 and MSJ into the United

   States. Along the way to Georgia, MSJ became sick, learning later that she had gallstones.

   She felt uncomfortable and scared, but Arturo assured her that he loved her and not to be

   afraid.

                  After arriving in Georgia, Odilon told Jane Doe #4 that the job she had been

   promised did not work out and there was no money to provide food for her or MSJ. He

   further told her that she and MSJ owed them $14,000 for bringing them to the United States.

   Owing a large amount of money, with few options, and afraid that Odilon and Arturo would

   force her friend MSJ to prostitute, Jane Doe #4 reluctantly agreed to engage in prostitution if

   they promised to leave MSJ alone. Jane Doe #4 knew MSJ was a virgin and that fact

   contributed to her decision to try to protect her friend. On her first night, she had sex with

   seven men, and Odilon took all of the money. Over time, she would give him as much as

   $3,000 in prostitution proceeds a week.

                  Despite Jane Doe #4’s attempt to protect her friend MSJ, Arturo forced MSJ to

   prostitute also, shortly after they arrived in Georgia, and he took her virginity. The first

   week he made her work, she had sex with upwards of 40 men. She was expected to earn

   $3,000 a week or more. As a result of being required to prostitute, MSJ developed a

   significant vaginal injury that caused her extreme pain. On one occasion, Arturo brought

   MSJ to defendant Severiano Martinez-Rojas’s brothel-trailer in Alabama to prostitute.

   Severiano attempted to have sex with her, telling her that she did not know how to prostitute

                                                   8
Case 1:15-cr-00348-ERK-VMS Document 115 Filed 12/05/18 Page 13 of 68 PageID #: 1179




   because Arturo never taught her how to have sex. After two days, Severiano told Arturo to

   pick up MSJ because she was not making him enough money. Jane Doe #4 was also forced

   to prostitute at Severiano’s brothel-trailer in Alabama on separate occasions.

                 In January 2008, Jane Doe #4 learned that MSJ was being forced to prostitute.

   Jane Doe #4 saw that MSJ was sick, throwing up, and complained of a severe rash that bled.

   She was upset and confronted Odilon and Arturo. Odilon became enraged. When Jane Doe

   #4 said that they were leaving, Odilon grabbed her hair and threw her on the bed. She tried

   to fight back, but he punched her in the stomach, causing her to curl up in the fetal position

   and start crying. Odilon told her that she would never leave. On another occasion, Arturo hit

   MSJ in the face in front of Jane Doe #4 when he thought that she was leaving.

                 Shortly after, Jane Doe #4 and MSJ started planning MSJ’s escape. MSJ

   managed to call a family member in the United States without Odilon or Arturo’s

   knowledge. The family member arranged for someone to pick up MSJ, and she left. After

   MSJ’s escape, Odilon and Arturo were afraid that the police would start investigating their

   activities. Arturo fled back to Mexico, while Odilon paid a “visit” to Jane Doe #4’s family in

   Guatemala to make sure she was aware that he knew where she lived. It was at that time,

   around May 2008, that Jane Doe #4 also gained the courage to escape. Victim statements

   prepared by Jane Doe #4 and MSJ and English translations of those statements are attached

   hereto as Exhibit B and C, respectively.

          E.     Jane Doe #5
                 Had the case gone to trial, Jane Doe #5 would have testified, in sum and

   substance, that she met defendant Jovan Rendon-Reyes in 2007, when she was only 16 years

   old. Jovan, who was with defendant Felix Rojas, approached Jane Doe #5 and her friend at a


                                                  9
Case 1:15-cr-00348-ERK-VMS Document 115 Filed 12/05/18 Page 14 of 68 PageID #: 1180




   market. He then aggressively tried to romance her, eventually getting her to agree to go to a

   swimming pool with him. Instead of taking her to the pool, he kidnapped her by driving her

   across Mexico to his home in Tenancingo, where he forced her to have sex. After she found

   a phone and tried to call her family, Jovan hit her. He then told her he had no money but had

   found a job for her prostituting. When she refused, he threatened her and told her the only

   way to see her family again was to prostitute. Jovan also threatened to hit her if she did not

   work.

                 For approximately six months, Jovan forced her to prostitute in Mexico. Jovan

   then told Jane Doe #5 that they, along with Felix and Jane Doe #6, whom Felix had been

   forcing to prostitute in Mexico, were going to New York. In January 2008, when Jane Doe

   #5 was still only 17 years old, she left for the United States with Felix, Jane Doe #6 and a

   few others. After they crossed the border, the smuggler called defendant Guillermina

   Rendon-Reyes, who then paid the remainder of the smuggling fees. Jane Doe #5 was picked

   up by defendant Odilon Martinez-Rojas and taken to Atlanta.

                 Approximately one week later, Guillermina arrived from New York to pick up

   Jane Doe #5. Guillermina and Jane Doe #5 took the bus to Queens, New York. Defendant

   Saul Rendon-Reyes and one of Guillermina’s sons met them at the bus station and took them

   to their house in Queens. Defendant Francisco Rendon-Reyes and Jane Doe #10 were also

   living in the house. Jane Doe #5 had lived with them in Mexico before they had come to the

   United States. Guillermina gave Jane Doe #5 $100 to go shopping and told Jane Doe #10 to

   contact drivers to take Jane Doe #5 to work.

                 The first night, Jane Doe #5 saw 25 customers. When she returned to the

   house, Guillermina told her to send the money she had made to Jovan, who was still in

                                                  10
Case 1:15-cr-00348-ERK-VMS Document 115 Filed 12/05/18 Page 15 of 68 PageID #: 1181




   Mexico. She was told that she needed to send him $6,000 in the next two months to pay for

   his smuggling fees. Guillermina told Jane Doe #5 that Jovan would be very upset if she did

   not earn enough money, and that Jovan had beaten a woman in the past for not earning

   enough money.

                 Jovan arrived in the United States in March 2008. After he arrived, he sent for

   Jane Doe #5, and she took a bus to Atlanta. Jane Doe #5 worked every day, except one day

   when Jovan beat her very badly because of a rumor that she had a lover in Mexico. After

   about a month in Atlanta, they returned to New York and the house in Queens. Jane Doe #5

   was forced to continue prostituting.

                 On April 24, 2008, she was arrested but did not tell the police anything

   because Jovan had warned her that the police would not believe her because she was illegal

   and had no proof. Jovan then took her back to Atlanta to work. On one occasion, she and

   the individual driving her were robbed. When Jovan found out, he kicked her. Jovan later

   sent her to work at a brothel-trailer operated by defendant Jose Rendon-Garcia. The first

   day, she only had ten customers, so Jovan said he was coming to the trailer to beat her. The

   police then raided the trailer and arrested Jane Doe #5. Jovan, who was on his way to the

   trailer, was also arrested. Jovan and Jane Doe #5 were both deported to Mexico. Back in

   Mexico, Jovan continued to force Jane Doe #5 to work. In 2014, Jane Doe #5 was finally

   able to escape.

          F.     Jane Doe #6
                 Had the case gone to trial, Jane Doe #6 would have testified, in sum and

   substance, that she first met defendants Felix Rojas and Jose Rendon-Garcia in Mexico in

   2007. Felix invited Jane Doe #6 and her infant son to a fair, together with a friend of Jane


                                                 11
Case 1:15-cr-00348-ERK-VMS Document 115 Filed 12/05/18 Page 16 of 68 PageID #: 1182




   Doe #6’s. After she got into Felix’s car, he locked the car doors, kidnapping her, and drove

   her and her son to a house in Tenancingo, where he took away her phone. En route, Felix

   told Jane Doe #6 that she was “fucked,” and that she belonged to him now. He also told her

   to tell her parents that they were in a relationship and threatened to hurt her son if she refused

   or tried to escape.

                  Felix then left Jane Doe #6 at the house, which appeared to be occupied by one

   of Felix’s relatives, where she was put in a cold room that contained a bed and no blanket.

   He left her there for two weeks. Jane Doe #6 was provided with one meal per day, which she

   shared with her son. She also breastfed her son to keep him nourished. Felix then returned

   and took her to another house, which belonged to defendant Jovan Rendon-Reyes.

                  Felix ultimately let Jane Doe #6 return to her family, but she was directed to

   tell them that she was now with Felix. She then returned to Felix, who told her that he would

   be back to pick her up for work. Felix had told her that he was a corn farmer, so she thought

   that she was going to be forced to work in the cornfields. When Felix returned, he took Jane

   Doe #6’s son to the house of Jovan’s mother, and then took Jane Doe #6 to a hotel, where he

   raped her. The next morning, Jane Doe #6 was told that she was going to be prostituting.

   Jane Doe #6 tried to protest, but she ultimately relented and saw eight clients her first night.

   When Jane Doe #6 would refuse to work, Felix “reminded” her that he had her son, which

   she understood to be a threat, knowing that her son was with Jovan’s mother. She was

   forced to prostitute in Mexico until January 2008, when he smuggled her into the United

   States.

                  As previously discussed, in January 2008, Jane Doe #6, Felix, Jane Doe #5

   and a few others, including Jane Doe #7, crossed the border into the United States.

                                                  12
Case 1:15-cr-00348-ERK-VMS Document 115 Filed 12/05/18 Page 17 of 68 PageID #: 1183




   Defendant Severiano Martinez-Rojas picked up Felix and Jane Doe #6. Felix told Jane Doe

   #6 that some of the girls that had come across were going with Severiano to Alabama and

   others were going to Atlanta. The entire group went to Alabama and then to Atlanta. Felix

   and Jane Doe #6 then took a bus to New York, where Felix tried to pick up another girl,

   before returning to Atlanta. Felix then took Jane Doe #6 to buy clothes and gave her a

   cellphone to use for work.

                 Felix told Jane Doe #6 that she had to earn between $3,000 and $4,000 a week

   if she ever wanted to speak with her son again. Felix forced Jane Doe #6 to work from 6:00

   p.m. to 1:00 a.m. every day, unless she was told to stay home and cook or clean for him. On

   her first night, she had sex with 20 men, and during the first week, she earned $2,000. Felix

   did not think she was earning enough, so he sent her to North Carolina to work for a week.

   Jane Doe #6 also worked at a brothel-trailer in Atlanta operated by defendant Odilon

   Martinez-Rojas. Throughout the time she was working, Felix made her continue prostituting

   even if she was menstruating, showing her how to use sponges to stop the bleeding. Felix

   sent Jane Doe #6 to work in Tennessee, South Carolina, Alabama, Mississippi, Florida,

   Louisiana and Texas. She also was sent to work at defendant Severiano Martinez-Rojas’s

   brothel-trailer in Alabama.

                 In August 2008, Felix took Jane Doe #6 back to New York. They stayed at the

   house in Queens with defendant Guillermina Rendon-Reyes, Jane Doe #10 and defendant

   Francisco Rendon-Reyes. Francisco provided Felix with a book of prostitution drivers so

   that Jane Doe #6 could work. Jane Doe #6 worked in Port Chester, Westchester and Long

   Island. While they were in New York, Felix tried to have sex with Jane Doe #6 one night but




                                                13
Case 1:15-cr-00348-ERK-VMS Document 115 Filed 12/05/18 Page 18 of 68 PageID #: 1184




   she refused. Felix put a cigarette out on her and then pushed her on a bed and started beating

   her.

                 A few months later, Jane Doe #6 told Felix that she was pregnant. Felix tried

   to give her pills to induce an abortion, and then he began to beat her stomach to induce labor.

   Jane Doe #6 then went to the bathroom in tremendous pain, where she had a miscarriage and

   then lost consciousness. Soon after, Felix returned to Mexico, but Felix told Jane Doe #6

   that she had to continue working if she ever wanted to see her son again. Felix would call

   her and put her son on the telephone while he was crying and then tell her that was why she

   needed to send money. In 2010, Jane Doe #6 sent money to Felix for the last time and

   stopped working for him. She was able to get her son from his family to her mother’s house

   in Mexico.

          G.     Jane Doe #7
                 Had the case gone to trial, Jane Doe #7 would have testified, in sum and

   substance, that she first met defendant Severiano Martinez-Rojas in Mexico in 2006.

   Severiano recruited her over the phone while she was in Mexico, and he was in the United

   States. Severiano talked to her about starting a relationship, told her that he was a mechanic,

   and asked her to come to the United States to be his girlfriend. He told her that she could

   live with him, and they could start a family together. She eventually agreed, and he arranged

   for her to travel to be with him in the United States. Defendant Felix Rojas picked her up,

   and he took her with a group of people, including Jane Doe #6, across the border. After they

   crossed the border, defendant Odilon Martinez-Rojas arrived and took her along with some

   of the others to Atlanta. Once she arrived, Severiano lied that he had lost his job and needed

   money to pay her smuggling fee and overdue rent. He then told her that she had to prostitute.


                                                 14
Case 1:15-cr-00348-ERK-VMS Document 115 Filed 12/05/18 Page 19 of 68 PageID #: 1185




   When she refused, he screamed at her and trapped her in his apartment, isolating her from

   friends and family. He continued to pressure her to prostitute, until she became too afraid to

   say no. He forced her to prostitute, including at his brothel-trailer in Alabama, and he beat

   her and threatened to beat her when she refused to work or tried to leave. Jane Doe #4 (also

   referred to as “SAM”) gave Jane Doe #7 the courage to leave and helped her escape.

          H.     Jane Doe #8
                 Had the case gone to trial, Jane Doe #8 would have testified, in sum and

   substance, that she first met defendants Felix Rojas and Jovan Rendon-Reyes in Puebla,

   Mexico in 2009. She met Felix at a fair in Mexico, and he then started to pursue her. He

   eventually invited her to his home in Tenancingo to show her that he was serious about being

   with her. She agreed, and they began a romantic relationship.

                 Felix asked Jane Doe #8 to move in with him and his family, and she agreed.

   Jane Doe #8 then became pregnant. When she told Felix, he became very angry and forced

   her to have an abortion. While they were still living in Mexico, Felix and Jane Doe #8

   attended a family party. Felix became jealous of someone Jane Doe #8 was talking to, and

   he took her upstairs, hit her and then kicked her as she lay on the ground. After

   approximately a year together, Jane Doe #8 became pregnant again. Felix did not get angry

   this time but instead asked if she wanted to go to the United States to have the baby. Felix

   told her that the baby would have a better future there, and they could both work, save

   money and then return to Mexico. She agreed to go to the United States.

                 Felix told Jane Doe #8 that there was only enough money to pay for her trip,

   but she would live with his nephew, defendant Jose Rendon-Garcia, in Atlanta and earn

   money to pay for Felix’s trip. Felix and Jose arranged for her trip, and, in June 2010, Jane


                                                 15
Case 1:15-cr-00348-ERK-VMS Document 115 Filed 12/05/18 Page 20 of 68 PageID #: 1186




   Doe #8 attempted to cross the border but was apprehended by Border Patrol and released.

   Jane Doe #8 did not want to try to cross the border again, but Felix insisted. Jane Doe #8

   crossed the border on her own, and Jose picked her up in Houston and drove her to Atlanta.

   Approximately two weeks later, Felix told Jane Doe #8 on the phone that she had to

   prostitute. Jane Doe #8 felt stranded because she did not know anyone, could not contact her

   family and was pregnant. She asked Felix’s family if she could work in a restaurant, but Jose

   and the other men she was living with told her that she could not get any job without legal

   papers, so she had to prostitute. Jose told her that she had no other options and nowhere to

   go. Jane Doe #8 felt that she had no choice because she needed to eat and have a place to

   live for her baby. Felix and Jose also told her that she needed to prostitute to repay her

   smuggling fees.

                  Jane Doe #8 started engaging in prostitution every day for two months, even

   though she was visibly pregnant. She saw approximately 15 customers every night. Jose

   taught Jane Doe #8 how to wire money to Felix in Mexico. Jose told her to send the wires in

   the name of Felix’s sister because it would raise red flags for the authorities if Felix collected

   too much money. Jane Doe #8 stopped working when she was six months pregnant. In

   January 2011, Jane Doe #8 gave birth, and two days later Felix arrived in Atlanta. Forty

   days after giving birth, Jane Doe #8 was forced to go back to work so she could afford to buy

   food and milk. She told Felix that she not want to prostitute, but he told her that there was no

   other way because she did not have any papers.

                  Jane Doe #8 continued working and giving all of the money to Felix. She

   thought that the money was being used to pay her smuggling fees and build the house that he

   had told her they would build together. Felix would take her to buy condoms, and he would

                                                  16
Case 1:15-cr-00348-ERK-VMS Document 115 Filed 12/05/18 Page 21 of 68 PageID #: 1187




   count the number before she worked each night and when she returned. He continued to beat

   her whenever she talked back to him. He also sent their daughter to Mexico, as a means of

   control. On one occasion, when she wanted to leave, he slapped her, threw her to the floor

   and kicked her in the ribs. She continued to prostitute in Georgia, North Carolina, South

   Carolina, Mississippi and Alabama. In May 2013, defendant Odilon Martinez-Rojas, Arturo

   Rojas-Coyotl, and others were arrested in Atlanta as part of the Northern District of Georgia

   case, which created fear within the Organization. Jane Doe #8 took the opportunity to get

   her daughter back and escape.

          I.     Jane Doe #9
                 Had the case gone to trial, Jane Doe #9 would have testified, in sum and

   substance, that she first met defendant Odilon Martinez-Rojas in Mexico in 2010. Odilon

   romantically pursued Jane Doe #9, eventually convincing her that he loved her. Jane Doe #9

   moved in with Odilon. In October 2010, he told her that he was going to send her to the

   United States. Although Jane Doe #9 did not want to go, she ultimately agreed because she

   was in love with him and thought they were going to build their lives together in the United

   States. Odilon made all of the arrangements for her trip. After she made it across the border

   to Texas, one of Odilon’s family members picked her up and took her to Atlanta.

                 Soon after she arrived, one of the women she was living with, “Adriana,” took

   her to Walmart to purchase condoms. Adriana told Jane Doe #9 that this is what she was

   going to be doing, later explaining that Jane Doe #9 would be engaging in prostitution. Jane

   Doe #9 called Odilon, who also told her that she would be prostituting because she was

   illegal and could not find any other job in the U.S. Jane Doe #9 had never been in the U.S.,

   did not speak English and did not have any family or friends in the U.S. She felt like she had


                                                17
Case 1:15-cr-00348-ERK-VMS Document 115 Filed 12/05/18 Page 22 of 68 PageID #: 1188




   no other choice. On the first occasion, she refused, hid in a room and cried uncontrollably.

   Jane Doe #9 then acquiesced and started working every day in prostitution. She sent Odilon

   approximately $800 to $1,000 a week. Odilon verbally abused Jane Doe #9 on the phone if

   he felt that she had not sent enough money.

                 In January 2011, Odilon arrived in Atlanta. Odilon sent her to work every day

   without any days off. Jane Doe #9 came home from work to find Odilon in Adriana’s bed,

   and Odilon told her that Adriana was his woman. Jane Doe #9 became very upset, locked

   herself in her room and then tried to leave to visit a friend. Odilon blocked her from leaving,

   took her phone, and when he returned it the next day he had wiped all of her contacts and

   given her a new phone number. Now that Odilon was in the U.S., Jane Doe #9 gave all of

   her earnings directly to him.

                 Two weeks after he had arrived, he sent Jane Doe #9 to South Carolina to

   work. While she was gone, Odilon was arrested for drunk driving. Even while he was in

   jail, Odilon would tell Jane Doe #9 not to run away and that there was nowhere that she

   could go where he would not be able to find her. Odilon was subsequently deported, but he

   returned in July 2011. Jane Doe #9 told Odilon that she no longer wanted to work. Odilon

   slapped her until Adriana intervened.

                 Jane Doe #9 later became pregnant, and Odilon forced her to take pills to

   cause an abortion. She continued to bleed for forty days. When she refused to work because

   of the bleeding, Odilon forced her to show him the bleeding. He would monitor her sanitary

   napkins and told her that if the flow was less, then she should be back at work. During this

   time, Odilon became so angry with her that on one occasion, he dragged her by her hair

   around the apartment and then threw her down, stepped on her face and broke her nose. He

                                                 18
Case 1:15-cr-00348-ERK-VMS Document 115 Filed 12/05/18 Page 23 of 68 PageID #: 1189




   kept hitting her in the face, even as she was bleeding. While Odilon was in the U.S., Jane

   Doe #9 worked in Mississippi, Louisiana, Alabama, South Carolina, Florida and Tennessee.

                 In May 2013, Jane Doe #9 was taken into custody with Odilon and Adriana in

   their apartment. Jane Doe #9 was placed in a shelter with Adriana. Severiano Martinez-

   Rojas went to visit Jane Doe #9’s mother in Mexico and told her that it was important her

   daughter speak to him. Jane Doe #9 and Adriana called him, and Adriana told him that Jane

   Doe #9 was cooperating with law enforcement and that it was all her fault. Severiano spoke

   to Jane Doe #9 three more times and on each occasion, he threatened her, telling her that she

   knows what is going to happen to her if she goes to the police. Jane Doe #9 eventually left

   the shelter and stopped cooperating with law enforcement. She continued working in

   prostitution and sending money to Odilon. Odilon and Severiano would provide her with the

   names of the individuals to whom she should send money. Odilon told her that if she did not

   send money one day, they would find her and hurt her. Eventually, Jane Doe #9 stopped

   sending them money, and Severiano told her that she better hope they never see her again. A

   victim statement prepared by Jane Doe #9 and an English translation of that statement are

   attached hereto as Exhibit D.

          J.     Jane Doe #10
                 At trial, the evidence would have shown that Jane Doe #10 was brought to the

   United States as an adult by defendant Francisco Rendon-Reyes. See, e.g., J. Rendon-Reyes

   PSR at ¶¶ 30-32. After attempting to cross the border two times with Jane Doe #10 and other

   females, defendant Francisco Rendon-Reyes was able to successfully smuggle Jane Doe #10

   into the United States. Once in the United States, Jane Doe #10 worked in prostitution, and

   sent money to Francisco’s mother and to defendant Guillermina Rendon-Reyes.


                                                19
Case 1:15-cr-00348-ERK-VMS Document 115 Filed 12/05/18 Page 24 of 68 PageID #: 1190




             K.   FBF
                  Had this case gone to trial, FBF would have testified, in sum and substance,

   that Arturo Rojas-Coyotl forced her to prostitute with help from his uncles, defendants

   Odilon Martinez-Rojas and Severiano Martinez-Rojas, who were much older and more

   experienced sex traffickers than Arturo. FBF is from a poor family who lived in a small

   village in the mountains in Mexico. She dropped out of school at age 12 to help support her

   family.

                  Around February 2006, Arturo met FBF at a dance in Mexico City and

   romantically pursued her. He convinced her that he loved her and brought her to his home in

   Tenancingo to meet his family. He eventually raised the idea of going to the United States

   and told FBF that she could make a lot of money working there. He never mentioned

   prostitution, and FBF would not have traveled had she known what was in store for her. In

   April 2006, Arturo attempted to smuggle FBF into the United States. FBF made it across the

   border, but authorities apprehended Arturo. FBF was then brought to Odilon and

   Severiano’s house in Georgia. The very first night, FBF was forced to prostitute under

   Odilon and Severiano’s supervision. She was told that she owed a debt, and Severiano took

   her identification documents. He also collected the proceeds. After about a week, Arturo

   arrived, and Odilon and Severiano instructed him to cut FBF’s face and beat her if she

   refused to work.

                  Over the next year and a half, FBF was forced to prostitute. Arturo threatened

   FBF, beat her, and made her feel worthless. Odilon and Severiano threatened her and

   intimidated her, and Odilon raped her on two occasions. FBF also witnessed Odilon beat

   another woman. All of this conduct made FBF fearful of them. During this time, Odilon and


                                                 20
Case 1:15-cr-00348-ERK-VMS Document 115 Filed 12/05/18 Page 25 of 68 PageID #: 1191




   Severiano continued to help Arturo prostitute FBF and collected her proceeds for him. FBF

   was also forced to prostitute at Severiano’s brothel-trailer in Alabama.

                 During the summer of 2007, FBF started planning to run away. It was around

   this time that she overheard Arturo and Odilon talking about recruiting a couple of women

   from Guatemala  later identified as MSJ and Jane Doe #4 (“SAM”). Arturo told FBF that

   the Guatemalan women did not know they would be involved in prostitution, so he wanted

   FBF to move out so they could pretend to be their boyfriends. Around November 2007, he

   drove FBF to a brothel in Alabama and then returned to the Atlanta area. FBF thereafter left

   the defendants after finding the courage to do so with the help of a customer. A victim

   statement prepared by FBF and an English translation of that statement are attached hereto as

   Exhibit E.

   II.    The Defendants’ Guilty Pleas

                 In April 2017, defendants Jovan Rendon-Reyes, Saul Rendon-Reyes,

   Guillermina Rendon-Reyes, Francisco Rendon-Reyes, Jose Rendon-Garcia, Felix Rojas,

   Odilon Martinez-Rojas and Severiano Martinez-Rojas pled guilty, variously, to racketeering

   and sex trafficking charges before the Honorable Vera M. Scanlon, United States Magistrate

   Judge. Severiano Martinez-Rojas also pled guilty to sex trafficking charges that were

   transferred from the Northern of District of Georgia (“NDGA Indictment”) pursuant to Rule

   20 of the Federal Rules of Procedure. Specifically, the defendants pled guilty to the

   following counts:




                                                 21
Case 1:15-cr-00348-ERK-VMS Document 115 Filed 12/05/18 Page 26 of 68 PageID #: 1192




    Defendant            Charges                                            Victims
    Jovan Rendon-        - Racketeering in or about and between             Jane Does #1, 5 & 6
    Reyes                December 2004 and November 2015, in                (Count One)
                         violation of 18 U.S.C. § 1962(c) (Count One)

                         - Sex trafficking by force, fraud or coercion      Jane Doe #5
                         of Jane Doe #5, in or about and between June       (Count Fourteen)
                         2007 and February 2009, in violation of 18
                         U.S.C. § 1591(a)(1) & (b)(1) (Count
                         Fourteen)

    Saul Rendon-Reyes    - Racketeering in or about and between             Jane Does #2 and 7
                         December 2004 and November 2015, in                (Count One)
                         violation of 18 U.S.C. § 1962(c) (Count One)

                         - Sex trafficking by force, fraud or coercion Jane Doe #2
                         of Jane Doe #2, in or about and between       (Count Nine)
                         January 2006 and April 2007, in violation of
                         18 U.S.C. § 1591(a)(1) & (b)(1) (Count Nine)

    Guillermina          - Racketeering in or about and between             Jane Does #3 and 5
    Rendon-Reyes         December 2004 and November 2015, in                (Count One)
                         violation of 18 U.S.C. § 1962(c) (Count One)

    Francisco Rendon-    - Racketeering in or about and between             Jane Does #2 and 10
    Reyes                December 2004 and November 2015, in                (Count One)
                         violation of 18 U.S.C. § 1962(c) (Count One)

                         - Interstate Prostitution of Jane Doe #10, in or   Jane Doe #10 (Count
                         about and between August 2007 and October          Twenty-Six)
                         2013, in violation of 18 U.S.C. § 2422
    Jose Rendon-Garcia   - Racketeering in or about and between             Jane Does #3 and 8
                         December 2004 and November 2015, in                (Count One)
                         violation of 18 U.S.C. § 1962(c) (Count One)

                         - Sex trafficking of minor Jane Doe #3, in or      Jane Doe #3
                         about and between March 2006 and October           (Count Eleven)
                         2006, in violation of 18 U.S.C. § 1591(a)(1)
                         & (b)(2) (Count Eleven)

    Felix Rojas          - Racketeering in or about and between             Jane Does #6 and 8
                         December 2004 and November 2015, in                (Count One)
                         violation of 18 U.S.C. § 1962(c) (Count One)



                                                 22
Case 1:15-cr-00348-ERK-VMS Document 115 Filed 12/05/18 Page 27 of 68 PageID #: 1193




    Defendant              Charges                                         Victims
                           - Sex trafficking by force, fraud or coercion   Jane Doe #6
                           of Jane Doe #6, in or about and between         (Count Seventeen)
                           November 2007 and February 2010, in
                           violation of 18 U.S.C. § 1591(a)(1) & (b)(1)
                           (Count Seventeen)

    Odilon Martinez-       - Racketeering in or about and between          Jane Does #1 and 9
    Rojas                  December 2004 and November 2015, in             (Count One)
                           violation of 18 U.S.C. § 1962(c) (Count One)

                           - Sex trafficking by force, fraud or coercion   Jane Doe #9
                           of Jane Doe #9, in or about and between         (Count Twenty-Three)
                           April 2010 and June 2014, in violation of 18
                           U.S.C. § 1591(a)(1) & (b)(1) (Count Twenty-
                           Three)

    Severiano Martinez-    - Racketeering in or about and between          Jane Does #1, 3, 6-7
    Rojas                  December 2004 and November 2015, in             and 9 (Count One)
                           violation of 18 U.S.C. § 1962(c) (Count One)

                           - Sex trafficking by force, fraud or coercion   Jane Doe #7 (Count
                           of Jane Doe #7, in or about and between         Nineteen)
                           November 2007 and December 2008, in
                           violation of 18 U.S.C. § 1591(a)(1) & (b)(1)
                           (Count Nineteen)

                           - Sex trafficking by force, fraud or coercion   FBF (Count One of
                           of FBF, in or about and between February        NDGA Indictment)
                           2006 and November 2007, in violation of 18
                           U.S.C. § 1591(a)(1) & (b)(1) (Count One of
                           NDGA Indictment)5


                 The government’s Guidelines estimates for each of the defendants are detailed

   in their respective plea agreements.



          5
            In addition to pleading guilty to trafficking FBF, as part of the defendant’s plea
   agreement, he also agreed to allocute to his participation in the sex trafficking of MSJ, in or
   about and between March 2007 and March 2008, in violation of 18 U.S.C. § 1591(a)(1) &
   (b)(1) (Count Three of NDGA Indictment), and Jane Doe #4 (“SAM”), in or about and
   between March 2007 and May 2008, in violation of 18 U.S.C. § 1591(a)(1) & (b)(1) (Count
   Five of NDGA Indictment).

                                                  23
Case 1:15-cr-00348-ERK-VMS Document 115 Filed 12/05/18 Page 28 of 68 PageID #: 1194




                                   APPLICABLE GUIDELINES

                 The Guidelines calculations in the PSRs differ from those in the plea

   agreements in several respects. First, the Probation Department applied Guidelines

   §§ 2G1.1(c) and 2G1.3(c) (Sexual Abuse Cross Reference) to every sex trafficking predicate

   act, whereas the plea agreement did so only when the underlying conduct fit the standard for

   applicability of the sexual abuse guideline and the application of the cross-reference resulted

   in an offense level that was higher than that applicable under §§ 2G1.1 or 2G1.3.

                 Second, the Probation Department applied Guideline § 3A1.1(b) (Vulnerable

   Victim Adjustment) to every sex trafficking predicate act for every defendant, whereas the

   plea agreements included it as applicable only where a defendant was a victim’s primary

   trafficker, or was otherwise significantly involved in the trafficking, and thus had a

   reasonable opportunity to know of a victim’s vulnerabilities. In addition, even where a

   defendant was intimately involved with a specific victim, the government did not include the

   vulnerable victim enhancement in its plea agreement estimates in the rare circumstances that

   the victim did not exhibit the type of vulnerabilities described in Application Note 2 to

   Guideline § 3A1.1.

                 Third, the Probation Department applied several specific offense

   characteristics in Guideline § 2L1.1 (Alien Smuggling), which the plea agreements did not

   include in the government’s estimate of the applicable Guidelines. As discussed infra, this

   discrepancy does not ultimately affect the Guidelines calculation applicable here.

                 Fourth, the Probation Department applied a specific offense characteristic

   when calculating the base offense level for money laundering that the plea agreements did

   not otherwise contemplate. Finally, the PSRs grouped the alien smuggling and money


                                                  24
Case 1:15-cr-00348-ERK-VMS Document 115 Filed 12/05/18 Page 29 of 68 PageID #: 1195




   laundering offenses under Guideline § 3D1.2, whereas the plea agreements did not. See,

   e.g., J. Rendon-Reyes PSR ¶¶ 54 & 96. These discrepancies are discussed below, as are the

   Guidelines specifically applicable to each defendant.

   I.     Applicability of Guidelines §§ 2G1.1(c) and 2G1.3(c)

                  Guidelines §§ 2G1.1(c) and 2G1.3(c) both provide that Guideline § 2A3.1

   applies when the offense involved sexual abuse or aggravated sexual abuse, as described in

   18 U.S.C. §§ 2241 and 2242. Section 2G1.3(c) explicitly states that the cross-reference

   applies “if the resulting offense level is greater than that determined above,” i.e., greater than

   the offense level based on an analysis of § 2G1.3 alone. U.S.S.G. § 2G1.3(c). Section 2G1.1

   does not, however, include the caveat that the cross-reference is only applicable if the

   resulting offense level is higher. Against the backdrop of this anomalous inconsistency in

   the Guidelines as between §§ 2G1.1(c) and 2G1.3(c), and to ensure the defendants were on

   full notice of the potential consequences of their guilty pleas, the government applied the

   cross-reference to the criminal sexual abuse guideline (§ 2A3.1) only when the cross-

   reference resulted in a higher Guidelines estimate than the offense level based on application

   of the § 2G1.1 or § 2G1.3 Guideline alone.

   II.    Applicability of Guideline § 3A1.1

                  Guideline § 3A1.1(b) provides for a two level adjustment “[i]f the defendant

   knew or should known that a victim of the offense was a vulnerable victim.” A vulnerable

   victim is a person “who is unusually vulnerable due to age, physical or mental condition, or

   who is otherwise particularly susceptible to the criminal conduct.” U.S.S.G. § 3A1.1,

   Application Note 2. Here, although the Probation Department is generally correct in its

   determination that the victims in this case were vulnerable because they were “young, poor,

                                                  25
Case 1:15-cr-00348-ERK-VMS Document 115 Filed 12/05/18 Page 30 of 68 PageID #: 1196




   and uneducated [victims] from impoverished areas of Mexico,” see, e.g., J. Rendon-Reyes

   PSR ¶ 6, the government undertook a detailed defendant-specific analysis in determining

   whether to include the vulnerable victim enhancement in the guideline estimates in the plea

   agreements. See also United States v. Valenzuela, 495 Fed. App’x 817, 821 (9th Cir. 2012)

   (applying adjustment “where [v]ictims were predominantly poor, uneducated, far from home

   and without connections in the United States, unable to speak English, and unwilling to go to

   the police for fear of deportation”); United States v. Jimenez-Calderon, 183 Fed. App’x 274,

   279-80 (3d Cir. 2006) (“These girls were young, uneducated, naive and from extremely

   impoverished families.”).

                 The commentary to Section 3A1.1, however, further provides that the

   vulnerable victim enhancement should be applied when “the defendant knows or should have

   known of the victim’s unusual vulnerability.” U.S.S.G. § 3A1.1, Application Note 2. In

   circumstances where the government has limited evidence of a defendant’s interactions with

   and/or knowledge about the specifics of a particular Jane Doe, the government did not

   include the vulnerable victim enhancement in the Guidelines estimate in the plea agreement

   as to that victim for that defendant. Because the government does not anticipate being able

   to establish every defendant’s knowledge of every particular victim’s vulnerabilities at a

   sentencing hearing by a preponderance of the evidence, the government respectfully submits

   that the Court should adopt the government’s analysis of this enhancement, and find this

   enhancement when it was included in the defendant’s plea agreement.

   III.   Alien Smuggling Guidelines

                 Guideline § 2L1.1(b) provides for multiple specific offense characteristics that

   increase the base offense level. In the plea agreements, the government did not include three

                                                 26
Case 1:15-cr-00348-ERK-VMS Document 115 Filed 12/05/18 Page 31 of 68 PageID #: 1197




   specific offense characteristics in its Guideline estimates, including (1) unaccompanied

   minor, § 2L1.1(b)(4); (2) serious bodily injury, § 2L1.1(b)(7)(B); and (3) detention through

   coercion and threats, § 2L1.1(b)(8)(A). As calculated by the Probation Department, certain

   of the enhancements may apply to certain defendants where that defendant was involved in

   the smuggling or had reason to know of conduct warranting the application of the

   enhancement. However, in this case, the Probation Department included all of the

   enhancements for every defendant, estimating an adjusted offense level of 25 for the alien

   smuggling and transportation conspiracy in every PSR. Because each defendant had specific

   roles vis-à-vis specific victims, however, a more fact-intensive inquiry is needed as to these

   enhancements, and the Probation Department’s estimate of an adjusted offense level of 25

   for the alien smuggling and transportation conspiracy is not applicable to all of the

   defendants. In any event, because the alien smuggling adjusted offense level is more than 9

   levels less serious than the defendants’ other offense conduct, the Guidelines applicable to

   the alien smuggling conduct do not ultimately have an impact on the overall Guidelines

   calculations for any defendant.

          A.     Unaccompanied Minor, Guideline § 2L1.1(b)(4)
                 The Probation Department applied Guideline § 2L1.1(b)(4) after determining

   that the alien smuggling conspiracy involved unaccompanied minors. See, e.g., J. Rendon-

   Reyes PSR ¶ 83. Since the conspiracy involved the smuggling of Jane Does #3 and 5, who

   were 14 and 17 at the time, without their parents, relatives, or legal guardians, this two-level

   increase would apply to the defendants involved in the smuggling of these two victims. As

   to Jane Doe #3, the defendants as to whom § 2L1.1(b)(4) would apply include Jose Rendon-

   Garcia, see Jose Rendon-Garcia PSR ¶ 88, and Guillermina Rendon-Reyes, see Guillermina


                                                  27
Case 1:15-cr-00348-ERK-VMS Document 115 Filed 12/05/18 Page 32 of 68 PageID #: 1198




   Rendon-Reyes PSR ¶ 85. As to Jane Doe #5, the defendants as to whom § 2L1.1(b)(4)

   would apply include Jovan Rendon Reyes, see J. Rendon-Reyes PSR ¶ 83, and Felix Rojas,

   see Felix Rojas PSR ¶ 97.

          B.     Serious Bodily Injury, Guideline § 2L1.1(b)(7)(B)
                 The Probation Department applied Guideline § 2L1.1(b)(7)(B) after

   determining that the alien smuggling conspiracy involved serious bodily injury. See, e.g., J.

   Rendon-Reyes PSR ¶ 84. Application note 4 to Guideline 2L1.1 states that “‘serious bodily

   injury’ is deemed to have occurred if the offense involved conduct constituting criminal

   sexual abuse under 18 U.S.C. § 2241 or § 2422 or any similar offense under state law.”

   Since the alien smuggling conspiracy’s ultimate aim was the forcible sex trafficking conduct

   alleged in this case, a four-level increase under this Guideline may be appropriate. However,

   as discussed above, the inclusion of this enhancement is not likely to impact the total

   adjusted offense level for any defendant given the relative seriousness of this conduct

   compared to the sex trafficking charges that form the basis for the guilty pleas here.

          C.     Involuntary Detention, Guideline § 2L1.1(b)(8)(A)
                 Finally, the Probation Department applied Guideline § 2L1.1(b)(8)(A) after

   determining that the alien smuggling conspiracy involved involuntary detention through

   coercion and threats. See, e.g., J. Rendon-Reyes PSR ¶ 84. Since the alien smuggling

   conspiracy’s ultimate aim was to facilitate the forcible sexual conduct alleged in this case, a

   two-level increase under this Guideline may be appropriate. However, as discussed supra,

   this enhancement is not likely to impact the total adjusted offense level for any defendant.

                                            * * * * *




                                                  28
Case 1:15-cr-00348-ERK-VMS Document 115 Filed 12/05/18 Page 33 of 68 PageID #: 1199




                 Notwithstanding the possible applicability of these Guidelines, given that these

   specific offense characteristics were not included in the Guidelines estimates included in the

   plea agreements, the government does not now seek a sentence above the Guidelines

   calculations included in the agreements, and advocates for a sentence within the Guidelines

   range contained in the plea agreements as to each defendant.

   IV.    Money Laundering Guidelines

          A.     Guideline § 2S1.1
                 Guideline § 2S1.1 provides that “[t]he offense level for the underlying offense

   from which the laundered funds were derived” should apply if the defendant committed the

   underlying offense. In this case, the underlying offense is sex trafficking and related

   prostitution activity. The Guidelines for sex trafficking are §§ 2G1.1 (Sex Trafficking of

   Adults) and 2G1.3 (Sex Trafficking of Minors), which both have a base offense level of 34

   when force, fraud, or coercion is used. In drafting the plea agreements, the government

   inadvertently did not consider the specific offense characteristics of Guidelines §§ 2G1.1 and

   2G1.3 as potential enhancements to the adjusted offense level for money laundering, and

   estimated that the applicable money laundering offense level was 34, the base offense level

   under §§ 2G1.1 and 2G1.3. In calculating the adjusted offense level for money laundering in

   the PSRs, the Probation Department applied a two-level increase “due to age” or

   “commission of a sex act,” resulting in an offense level of 36. See, e.g., J. Rendon-Reyes

   PSR ¶ 90; O. Martinez-Rojas PSR ¶ 125. Although not explicated, it appears that the

   Probation Department relied on the Guidelines for the sex trafficking of Jane Does #3 and 5,

   who were 14 and 17 years old, to achieve that two-level increase. However, following the

   Probation Department’s reasoning, the offense level should be 38, after adding two levels for


                                                 29
Case 1:15-cr-00348-ERK-VMS Document 115 Filed 12/05/18 Page 34 of 68 PageID #: 1200




   undue influence per Guideline § 2G1.3(b)(2)(B) and two levels for commission of a sex act

   per Guideline § 2G1.3(b)(4). J. Rendon-Reyes PSR ¶¶ 52, 68-70.6

                  Notwithstanding the foregoing, because the government did not include the

   application of these specific offense characteristics in the plea agreements as to the money

   laundering offense conduct, the government does not now seek an upward adjustment above

   the Guidelines calculation included in the agreements. Moreover, as a practical matter,

   because money laundering and sex trafficking should group, as discussed next, the combined

   offense level applicable to the money laundering charges has no impact on the calculation of

   the total adjusted offense levels.

          B.      Applicability of § 3D1.2
                  Application Note 6 to Guideline § 2S1.1 provides that “[i]n a case in which the

   defendant is convicted of a count of laundering funds and a count for the underlying offense

   from which the laundered funds were derived, the counts shall be grouped pursuant to

   subsection (c) of § 3D1.2.” See United States v. Sabbeth, 277 F.3d 94, 97 (2d Cir. 2002)

   (construing § 2S1.1, cmt. n.6). Section 3D1.2(c) in turn provides that counts should be

   grouped “[w]hen one of the counts embodies conduct that is a treated as a specific offense

   characteristic in . . . the guideline applicable to another of the counts.” In its estimate in the

   plea agreements, the government did not group the money laundering predicate acts with the

   sex trafficking and alien harboring predicates; rather, the money laundering was treated as a



          6
            The approach for determining the offense level applicable for the sex trafficking of
   Jane Doe #3 should be the same as that taken to calculating the offense level applicable to
   the sex trafficking of Jane Doe #5. The Probation Department calculated them differently,
   which is addressed in the discussion pertaining to defendant Severiano Martinez-Rojas’s
   Guidelines.

                                                   30
Case 1:15-cr-00348-ERK-VMS Document 115 Filed 12/05/18 Page 35 of 68 PageID #: 1201




   separate unit under the multiple count analysis. However, based on the text of the Guidelines

   commentary and per Sabbeth, the Probation Department’s conclusion appears to be correct.

                                              ANALYSIS

                 In the Supreme Court’s opinion in United States v. Booker, 543 U.S. 220

   (2005), which held that the Sentencing Guidelines are advisory not mandatory, the Supreme

   Court made clear that district courts are still required to consider Guidelines ranges in

   determining sentence, but also may tailor the sentence in light of other statutory concerns.

   See 18 U.S.C. § 3553(a).

                 Thereafter, in Gall v. United States, 552 U.S. 38 (2007), the Supreme Court

   elucidated the proper procedure and order of consideration for sentencing courts to follow:

   “[A] district court should begin all sentencing proceedings by correctly calculating the

   applicable Guidelines range. As a matter of administration and to secure nationwide

   consistency, the Guidelines should be the starting point and the initial benchmark.” Gall, 552

   U.S. at 49 (citation omitted). Next, a sentencing court should “consider all of the 3553(a)

   factors to determine whether they support the sentence requested by a party. In so doing, he

   may not presume that the Guidelines range is reasonable. He must make an individualized

   assessment based on the facts presented.” Id. at 49-50 (citation and footnote omitted).

                 Here, the defendants’ crimes of conviction are extremely serious and the

   defendants caused significant pain and suffering to many women and girls over a period of

   years. The Court should thus fashion a sufficiently severe sentence to “reflect the

   seriousness of the offense, to promote respect for the law, and to provide just punishment for

   the offense.” 18 U.S.C. § 3553(a)(2)(A).




                                                  31
Case 1:15-cr-00348-ERK-VMS Document 115 Filed 12/05/18 Page 36 of 68 PageID #: 1202




                  Sex trafficking is a horrendous crime that strips victims of their dignity and

   self-worth, causing them unimaginable damage, and it warrants a strong deterrent effort

   through imposition of significant sentences. As detailed in the PSR and set forth above, the

   defendants treated the young women and girls in this case like a commodity, forcing them to

   have sex with countless men and subjecting them to brutal violence, sexual assaults, forced

   abortions, and mental and emotional harm. The defendants’ acts were not aberrational, but

   rather, part of a pattern of abusive conduct designed to earn maximum profit at the victims’

   expense. Each of the defendants was personally involved in victimizing at least one young

   women or girl, and almost all of the defendants were involved in victimizing more than one.

   Accordingly, the Court should fashion sentences in this case that appropriately punish these

   defendants, including sentences at the high end of the Guidelines, as estimated in the plea

   agreements, for the most culpable and violent of the defendants.

   I.      Jovan Rendon-Reyes

           A.     Applicable Guidelines
                  For defendant Jovan Rendon-Reyes, in the plea agreement, the government

   estimated his adjusted offense level as 44. Reducing that level by three points for acceptance

   of responsibility and two points for a global resolution, the offense level estimated in the plea

   agreement was 39, with a Guidelines imprisonment range of 262 to 327 months. There are

   certain differences in the Guidelines calculation in the plea agreement and the PSR for Jovan

   Rendon-Reyes, as follows:

         As to Jane Doe #1, in the PSR, the Guidelines calculation for Count 1, Racketeering
          Act 3(a) is based on the cross-reference to the criminal sexual abuse guideline,
          § 2A3.1(a)(2). The plea agreement’s estimate was not based on the cross-reference
          because, in both calculations, the adjusted offense level for Jane Doe #1 as to this
          defendant is a level 36.


                                                  32
Case 1:15-cr-00348-ERK-VMS Document 115 Filed 12/05/18 Page 37 of 68 PageID #: 1203




       As to Jane Doe #5, in the PSR, the Guidelines calculation for Count 14, Racketeering
        Act 7(a) includes a 2-level vulnerable victim enhancement; the government did not
        include that adjustment based on its determination that Jane Doe #5, although a
        minor, was not unusually susceptible or vulnerable. However, the plea agreement
        included a 2-level upward adjustment for Jovan Rendon-Reyes’s leadership role in
        the recruitment and trafficking of Jane Doe #5, which estimate was not included in
        the PSR. In both calculations, the adjusted offense level for Jane Doe #5 as to Jovan
        Rendon-Reyes is a level 40.

       As to Jane Doe #6, in the PSR, the Guidelines calculation for Count 1, Racketeering
        Act 8(a) is based on the cross-reference to the criminal sexual abuse guideline,
        § 2A3.1(a)(2). The plea agreement’s estimate was not based on the cross-reference.
        In both calculations, the adjusted offense level for Jane Doe #6 as to this defendant is
        a level 36.

       For the alien smuggling/transportation group, in the PSR, the Guidelines estimate was
        25 as discussed above. The government’s estimate was lower. For Jovan Rendon-
        Reyes, the unaccompanied minor enhancement is appropriate due to his role in
        smuggling Jane Doe #5, while the remaining enhancements may likewise be
        appropriate as discussed above. However, even applying all of the enhancements
        included in the PSR, because the adjusted offense level for this group is 25, and is
        thus greater than 9 levels less serious than the other more serious conduct in the case,
        the guideline calculation for this group has no impact on the final guideline
        calculation.

       For the money laundering group, the plea agreement treated that conduct as a separate
        unit in the multiple count analysis whereas the PSR grouped that conduct with the sex
        trafficking charges as discussed above, resulting in a one-point reduction in the
        multiple count analysis.
                 Overall, taking into consideration acceptance of responsibility and the 2-level

   global adjustment included in the government’s plea agreement, the government’s estimate

   of the total adjusted offense for Jovan Rendon-Reyes was level 39, with an applicable

   Guidelines range of 262 to 327 months. The PSR’s calculation is a level 40, with an

   applicable Guidelines range of 292 to 365 months. J. Rendon-Reyes PSR ¶ 135. The PSR

   estimate did not, however, include the 2-point downward adjustment recommended by the

   government due to the defendants’ determination to plead guilty as part of a global resolution



                                                33
Case 1:15-cr-00348-ERK-VMS Document 115 Filed 12/05/18 Page 38 of 68 PageID #: 1204




   of this case. If that 2-point reduction is awarded, defendant Jovan Rendon-Reyes’s adjusted

   offense level is 38, with an applicable Guidelines range of 235 to 293 months.

          B.     Analysis
                 The government respectfully submits that the Court should sentence defendant

   Jovan Rendon-Reyes to a sentence of 293 months, the high end of the PSR’s calculated

   Guidelines range 235 to 293 months. For more than a decade, the defendant preyed on,

   manipulated and assaulted young women for his own profit and sexual gratification. As

   discussed above, Jane Doe #5 was only 16 years old when the defendant raped her and

   forced her into prostitution. Shortly thereafter, when Jane Doe #5 was 17 years old, the

   defendant had her smuggled into the United States, where she was again forced to prostitute.

   Jovan Rendon-Reyes abused her physically, beating her when she did not earn enough

   money. For seven years, Jovan Rendon-Reyes controlled Jane Doe #5 with violence,

   manipulation and fear. In addition, as a member of the family and enterprise, Jovan Rendon-

   Reyes helped his family manipulate and abuse numerous other women, including Jane Doe

   #1 and Jane Doe #6. The defendant’s repeated and heinous acts, involving the abuse and

   manipulation of young women, merits a significant and serious sentence and a sentence of

   293 months, or approximately 24 years, would appropriately reflect the serious nature of his

   conduct while also taking into consideration the requisite Section 3553(a) factors.

   II.    Saul Rendon-Reyes

          A.     Applicable Guidelines
                 For defendant Saul Rendon-Reyes, in the plea agreement, the government

   estimated his adjusted offense level as 40. Reducing that level by three points for acceptance

   of responsibility and two points for a global resolution, the offense level estimated in the plea


                                                  34
Case 1:15-cr-00348-ERK-VMS Document 115 Filed 12/05/18 Page 39 of 68 PageID #: 1205




   agreement was 35, with a Guidelines imprisonment range of 168 to 210 months. There are

   certain differences in the Guidelines calculation in the plea agreement and the PSR for Saul

   Rendon-Reyes, as follows:

       As to Jane Doe #1, in the PSR, the Guidelines calculation for Count 1, Racketeering
        Act 3(b) is based on the cross-reference to the criminal sexual abuse guideline,
        § 2A3.1(a)(2). The plea agreement’s estimate was not based on the cross-reference
        because, in both calculations, the adjusted offense level for Jane Doe #1 as to this
        defendant is a level 36.

       As to Jane Doe #2, in the PSR, the Guidelines calculation for Count 1, Racketeering
        Act 4(a) is based on the cross-reference to the criminal sexual abuse guideline,
        § 2A3.1(a)(2). The plea agreement’s estimate was not based on the cross-reference
        because, in both calculations, the adjusted offense level for Jane Doe #2 as to this
        defendant is a level 36.

       As to Jane Doe #7, in the PSR, the Guidelines estimate for Count 1, Racketeering Act
        9(a) is based on the cross-reference to the criminal sexual abuse guideline,
        § 2A3.1(a)(2). The plea agreement’s estimate was not based on the cross-reference
        because, in both calculations, the adjusted offense level for Jane Doe #7 as to this
        defendant is a level 36.

       For the alien smuggling/transportation group, in the PSR, the Guidelines estimate was
        25 as discussed above. As to Saul Rendon-Reyes, the government does not have
        specific evidence to prove his involvement in the transportation of unaccompanied
        minors, although the other two enhancements included in the PSR may be appropriate
        as discussed above. However, because the adjusted offense level for this group is 21,
        and is thus greater than 9 levels less serious than the other more serious conduct in the
        case, the guideline calculation for this group has no impact on the final guideline
        calculation.

       For the money laundering group, the plea agreement treated that conduct as a separate
        unit in the multiple count analysis whereas the PSR grouped that conduct with the sex
        trafficking charges as discussed above, resulting in a one-point reduction in the
        multiple count analysis.
                 Taking into consideration acceptance of responsibility and the 2-level global

   adjustment included in the government’s plea agreement, the government’s estimate of the

   total adjusted offense for Saul Rendon-Reyes was a level 35, with an applicable Guidelines

   range of 168 to 210 months. The PSR’s calculation is a level 36, with an applicable

                                                35
Case 1:15-cr-00348-ERK-VMS Document 115 Filed 12/05/18 Page 40 of 68 PageID #: 1206




   Guidelines range of 188 to 235 months. S. Rendon-Reyes PSR ¶ 140. The PSR estimate did

   not, however, include the 2-point downward adjustment recommended by the government

   due to the defendants’ determination to plead guilty as part of a global resolution of this case.

   If that 2-point reduction is awarded, defendant Saul Rendon-Reyes’s adjusted offense level

   would be level 34, with an applicable Guidelines range of 151 to 188 months.

          B.      Analysis
                  The government respectfully submits that the Court should sentence defendant

   Saul Rendon-Reyes to 188 months in prison, which is at the high end of the Guidelines range

   of 151 to 188 months set forth in the PSR. The defendant’s callous crimes and the trauma he

   imposed on his victims necessitates a serious sentence. The defendant brutally victimized

   Jane Doe #2, and his sentencing letter admits as much, describing his beatings of her in

   visceral detail. In addition to the beatings, he forced her to have sex with countless men for

   his own profit, including just days after giving birth. He also deprived her of food, the same

   tactic he used to force Jane Doe #1 to have sex with him. The defendant acknowledges in his

   letter that there is no excuse for his crimes, that “his conduct was brutal, exploitative, and

   cruel,” and that “he must be severely punished.”

                  At the same time, the defendant attempts to use his childhood and upbringing

   in Tenancingo to explain away his crimes and argue for a mandatory minimum sentence.

   Like co-defendant Odilon Martinez-Rojas, discussed infra, the defendant was old enough to

   make the decision to force Jane Doe #2 to prostitute. The defendant claims to have had

   legitimate work as an adult in Queens, and yet, he chose to forgo that work to make money

   by selling Jane Doe #2 to countless men for sex for his own profit. The defendant also

   admits to being involved in the prostitution of numerous other victims. Lastly, the defendant


                                                  36
Case 1:15-cr-00348-ERK-VMS Document 115 Filed 12/05/18 Page 41 of 68 PageID #: 1207




   claims to have “cognitive deficiencies,” though certainly not enough to limit his ability to

   carry out a scheme to compel Jane Doe #2 to prostitute or understand the gravity of his

   crimes. The Court should thus reject these arguments and sentence the defendant to the high

   end of the applicable Guidelines range, thus fashioning a sufficiently severe sentence to

   appropriately punish Saul Rendon-Reyes for his conduct, while taking into consideration all

   of the factors enumerated in Section 3553(a).

   III.      Guillermina Rendon-Reyes

             A.     Applicable Guidelines
                    For defendant Guillermina Rendon-Reyes, in the plea agreement, the

   government estimated her adjusted offense level as 41. Reducing that level by three points

   for acceptance of responsibility and two points for a global resolution, the offense level

   estimated in the plea agreement was 36, with a Guidelines imprisonment range of 188 to 235

   months. There are certain differences in the Guidelines calculation in the plea agreement and

   the PSR for Guillermina Rendon-Reyes, as follows:

           The PSR includes as relevant conduct the trafficking of Jane Doe #2, as alleged in
            Count One, Racketeering Act 4(a), and Count Nine, as to which the PSR estimates an
            adjusted offense level of 36, which adds one level to the multiple count analysis. See
            G. Rendon-Reyes PSR ¶ 97. The plea agreement did not include this conduct in its
            estimate because the defendant Guillermina Rendon-Reyes is not named in the
            indictment as to these counts. The PSR’s treatment of this as relevant conduct is
            appropriate, but the government does not seek to prove this conduct as to Guillermina
            Rendon-Reyes at a Fatico hearing and does not seek an upward adjustment of the
            defendant’s sentence on the basis of this conduct.

           For the alien smuggling/transportation group, in the PSR, the Guidelines estimate was
            25 as discussed above. As to Guillermina Rendon-Reyes, the enhancements
            anticipated in the PSR are applicable, including the 4-level upward adjustment for
            transportation of unaccompanied minors in light of this defendant’s role in assisting in
            the smuggling of underage females across the border to facilitate their trafficking.
            However, because the adjusted offense level for this group is 25, and is thus greater



                                                   37
Case 1:15-cr-00348-ERK-VMS Document 115 Filed 12/05/18 Page 42 of 68 PageID #: 1208




          than 9 levels less serious than the other more serious conduct in the case, the
          guideline calculation for this group has no impact on the final guideline calculation.

       For the money laundering group, the plea agreement treated that conduct as a separate
        unit in the multiple count analysis whereas the PSR grouped that conduct with the sex
        trafficking charges as discussed above, resulting in a one-point reduction in the
        multiple count analysis.
                 Taking into consideration acceptance of responsibility and the 2-level global

   adjustment included in the government’s plea agreement, the government’s estimate of the

   total adjusted offense for Guillermina Rendon-Reyes was a level 36, with an applicable

   Guidelines range of 188 to 235 months. The PSR’s calculation is a level 38, with an

   applicable Guidelines range of 235 to 293 months. G. Rendon-Reyes PSR ¶ 135. The PSR

   estimate did not, however, include the 2-point downward adjustment recommended by the

   government due to the defendants’ determination to plead guilty as part of a global resolution

   of this case. If that 2-point reduction is awarded, defendant Guillermina Rendon-Reyes’s

   adjusted offense level would be level 36, with an applicable Guidelines range of 188 to 235

   months, consistent with the government’s estimate in the plea agreement.

          B.     Analysis
                 The government respectfully submits that the Court should sentence defendant

   Guillermina Rendon-Reyes to a sentence within the applicable Guidelines range of 188 to

   235 months. As detailed in the PSR, the defendant played a role in the sex trafficking of

   three victims. She used threats and intimidation to compel Jane Doe #5 to prostitute for co-

   defendant Jovan Rendon-Reyes in Queens while he remained in Mexico. She also helped

   co-defendant Jose Rendon-Garcia sex traffic Jane Doe #3, a 14-year-old, by smuggling her

   into the United States to prostitute while posing as her aunt. In addition, she instructed Jane

   Doe #2 how to prostitute to help co-defendant Saul Rendon-Reyes sex traffic her.


                                                  38
Case 1:15-cr-00348-ERK-VMS Document 115 Filed 12/05/18 Page 43 of 68 PageID #: 1209




   Guillermina Rendon-Reyes thus played an important role in the family enterprise, and her

   repeated criminal acts, over a period of years, contributed directly to the victimization of

   multiple young women and girls. A Guidelines sentence reflects the seriousness of such

   conduct, while not being greater than necessary to meet the goals of sentencing.

   IV.      Francisco Rendon-Reyes

            A.     Applicable Guidelines
                   For defendant Francisco Rendon-Reyes, in the plea agreement, the

   government estimated his adjusted offense level as 36. Reducing that level by three points

   for acceptance of responsibility and two points for a global resolution, the offense level

   estimated in the plea agreement was 31, with a Guidelines imprisonment range of 108 to 135

   months. There are certain differences in the Guidelines calculation in the plea agreement and

   the PSR for Francisco Rendon-Reyes, as follows:

          As to Jane Doe #2, in the PSR, the Guidelines calculation for Count 1, Racketeering
           Act 4(a) is based on the cross-reference to the criminal sexual abuse guideline,
           § 2A3.1(a)(2). The plea agreement’s estimate was not based on the cross-reference
           because, in both calculations, the adjusted offense level for Jane Doe #2 as to this
           defendant is a level 36.

          As to Jane Doe #6, the PSR includes as relevant conduct for Francisco Rendon-Reyes
           a calculation for sex trafficking conduct related to Jane Doe #6 charged in
           Racketeering Act 8(a). In the indictment, however, the defendant Francisco Rendon-
           Reyes is not named in the subpredicate charging sex trafficking for Jane Doe #6
           (Racketeering Act 8(a)). Rather, Francisco Rendon-Reyes is charged in Racketeering
           Act 8(b), which alleged the interstate prostitution of Jane Doe #6. Although it was
           likely foreseeable to Francisco Rendon-Reyes that his co-conspirators would use
           force, fraud and coercion to cause Jane Doe #6 to engage in prostitution, the
           government does not have sufficient evidence to prove his knowledge of those means
           by a preponderance of the evidence. Accordingly, as to Racketeering Act 8(a), the
           Court should adopt the government’s Guidelines estimate (level 18), not the
           calculation included in the PSR. F. Rendon-Reyes PSR ¶¶ 67-72.

          As to Jane Doe #10, the Guidelines calculation for Count 1, Racketeering Act 12(a) is
           based on the cross-reference to the criminal sexual abuse guideline, § 2A3.1(a)(2).


                                                  39
Case 1:15-cr-00348-ERK-VMS Document 115 Filed 12/05/18 Page 44 of 68 PageID #: 1210




          The plea agreement’s estimate was not based on the cross-reference because the
          witness information and wiretap evidence in this case does not support the conclusion
          that Francisco Rendon-Reyes used force and threats against Jane Doe #10, his wife.
          Accordingly, as to Racketeering Act 12(a), the Court should adopt the government’s
          Guidelines estimate (level 14), not the calculation included in the PSR. F. Rendon-
          Reyes PSR ¶¶ 73-78.

       For the alien smuggling/transportation group, in the PSR, the Guidelines estimate was
        25 as discussed above. As to Francisco Rendon-Reyes, the government does not have
        specific evidence to prove his involvement in the transportation of unaccompanied
        minors, although the other two enhancements included in the PSR may be appropriate
        as discussed above. However, because the adjusted offense level for this group would
        then be a level 21, and is thus greater than 9 levels less serious than the other more
        serious conduct in the case, the guideline calculation for this group has no impact on
        the final guideline calculation.

                 Taking into consideration acceptance of responsibility and the 2-level global

   adjustment included in the government’s plea agreement, the government’s estimate of the

   total adjusted offense for Francisco Rendon-Reyes was a level 31, with an applicable

   Guidelines range of 108 to 135 months. The PSR’s calculation is a level 36, with an

   applicable Guidelines range of 188 to 235 months. F. Rendon-Reyes PSR ¶ 124. The PSR

   estimate did not, however, include the 2-point downward adjustment recommended by the

   government due to the defendants’ determination to plead guilty as part of a global resolution

   of this case. If that 2-point reduction is awarded, defendant Francisco Rendon-Reyes’s

   adjusted offense level would be level 34, with an applicable Guidelines range of 151 to 188

   months.

          B.     Analysis
                 The government respectfully submits that the Court should sentence the

   defendant Francisco Rendon-Reyes to the high end of the applicable Guidelines range

   estimated in the plea agreement, namely, 135 months in prison. Although less violent and

   prolific than other members of the Organization, the defendant was an important member of


                                                40
Case 1:15-cr-00348-ERK-VMS Document 115 Filed 12/05/18 Page 45 of 68 PageID #: 1211




   his family’s sex trafficking business. He was based primarily out of the family home in

   Queens, New York, where many of the victims of the Organization were brought during the

   course of their trafficking. As discussed above, for example, when Jane Doe #2 was first

   brought to Francisco’s house, he, along with his family members, refused to give her any

   food, feminine hygiene products or clothing unless she prostituted. When she finally

   succumbed and began working, he provided her with condoms and instructions about how to

   carry the condoms. When other victims were brought to the house, he provided the drivers

   and contact information necessary for prostitution. In addition, the defendant brought Jane

   Doe #10 to the United States in 2007. For almost ten years, the defendant facilitated and

   promoted Jane Doe #10’s work in prostitution, and he and sent proceeds from her

   prostitution earnings to his family in Mexico. Taking this conduct, and his role in the

   Organization into account, a sentence at the high end of the applicable range of 108 to 135

   months in prison is appropriate to promote respect for the law, to reflect the seriousness of

   the defendant’s conduct and to promote specific and general deterrence, and to limit

   unwarranted sentencing disparities as compared to the other defendants in this case and

   similar cases.

   V.     Jose Rendon-Garcia

          A.        Applicable Guidelines
                    For defendant Jose Rendon-Garcia, in the plea agreement, the government

   estimated his adjusted offense level as 42. Reducing that level by three points for acceptance

   of responsibility and two points for a global resolution, the offense level estimated in the plea

   agreement was 37, with a Guidelines imprisonment range of 210 to 262 months. There are




                                                  41
Case 1:15-cr-00348-ERK-VMS Document 115 Filed 12/05/18 Page 46 of 68 PageID #: 1212




   certain differences in the Guidelines calculation in the plea agreement and the PSR for Jose

   Rendon-Garcia, as follows:

       As to Jane Doe #3, in the PSR, the Guidelines calculation for Count 1, Racketeering
        Act 5(a) is based on the cross-reference to the criminal sexual abuse guideline,
        § 2A3.1(a)(2), while the plea agreement’s estimate was not based on the cross-
        reference. The PSR’s estimate does, however, appear to be correct since the
        application of the cross-reference results in a higher adjusted offense level. In
        addition, the PSR includes a 2-level vulnerable victim enhancement for Jane Doe #3;
        the government did not include that adjustment based on its determination that Jane
        Doe #3, although a minor, was not unusually susceptible or vulnerable.

       As to Jane Doe #5, in the PSR, the Guidelines calculation for Count 1, Racketeering
        Act 7(a) is based on the cross-reference to the criminal sexual abuse guideline,
        § 2A3.1(a)(2). The plea agreement’s estimate was not based on the cross-reference
        because, in the government’s calculation, the adjusted offense level for Jane Doe #5
        under § 2G1.3 is higher than the level that results from the cross reference.7 As
        detailed in the plea agreement, for Racketeering Act 7(a), the based offense level is
        34, with 2 additional points added for undue influence of a minor (§ 2G1.3(b)(2)(B))
        and 2 more points because the offense involved commercial sex acts
        (§ 2G1.3(b)(4)(A)), resulting in an adjusted offense level of 38. In contrast, the PSR
        estimated the applicable guideline to be an adjusted offense level of 34. Accordingly,
        as to Racketeering Act 7(a), the Court should adopt the government’s Guidelines
        estimate (level 38), not the calculation included in the PSR. J. Rendon-Garcia PSR
        ¶¶ 80-85.

       Also as to Jane Doe #5, in the PSR, the Guidelines calculation for Count 1,
        Racketeering Act 7(a) includes a 2-level vulnerable victim enhancement; as discussed
        above, the government did not include that adjustment based on its determination that
        Jane Doe #5, although a minor, was not unusually susceptible or vulnerable. J.
        Rendon-Garcia PSR ¶ 82.

       As to Jane Doe #6, in the PSR, the Guidelines estimate for Count 1, Racketeering Act
        8(a) is based on the cross-reference to the criminal sexual abuse guideline,
        § 2A3.1(a)(2). The plea agreement’s estimate was not based on the cross-reference
        because, in both calculations, the adjusted offense level for Jane Doe #6 as to this
        defendant is a level 36.



          7
           The government also notes that this cross-reference was not applied in the
   Guidelines calculations pertaining to Jane Doe #5 in the PSRs for other defendants who were
   named in Racketeering Act 7(a). See J. Rendon-Reyes PSR ¶¶ 68-74; G. Rendon-Reyes
   PSR, ¶¶ 70-76; F. Rojas PSR ¶¶ 83-88; and O. Martinez-Rojas PSR ¶¶ 79-85.

                                                42
Case 1:15-cr-00348-ERK-VMS Document 115 Filed 12/05/18 Page 47 of 68 PageID #: 1213




       As to Jane Doe #8, in the PSR, the Guidelines estimate for Count 1, Racketeering Act
        10(a) is based on the cross-reference to the criminal sexual abuse guideline,
        § 2A3.1(a)(2). The plea agreement’s estimate was not based on the cross-reference
        because, in both calculations, the adjusted offense level for Jane Doe #8 as to this
        defendant is a level 36.

       For the alien smuggling/transportation group, in the PSR, the Guidelines estimate was
        25 as discussed above. However, even applying all of the enhancements included in
        the PSR, because the adjusted offense level for this group is 25, and is thus greater
        than 9 levels less serious than the other more serious conduct in the case, the
        guideline calculation for this group has no impact on the final guideline calculation.

       For the money laundering group, the plea agreement treated that conduct as a separate
        unit in the multiple count analysis whereas the PSR grouped that conduct with the sex
        trafficking charges as discussed above, resulting in a one-point reduction in the
        multiple count analysis.
                 Taking into consideration acceptance of responsibility and the 2-level global

   adjustment included in the government’s plea agreement, the government’s estimate of the

   total adjusted offense for Jose Rendon-Garcia was a level 37, with an applicable Guidelines

   range of 210 to 262 months. The PSR’s calculation is a level 39, with an applicable

   Guidelines range of 262 to 327 months. J. Rendon-Garcia PSR ¶ 139. The PSR estimate did

   not, however, include the 2-point downward adjustment recommended by the government

   due to the defendants’ determination to plead guilty as part of a global resolution of this case.

   If that 2-point reduction is awarded, defendant Jose Rendon-Garcia’s adjusted offense level

   would be level 37, with an applicable Guidelines range of 210 to 262 months, consistent with

   the government’s estimate in the plea agreement.

          B.     Analysis
                 The government respectfully submits that the Court should sentence the

   defendant Jose Rendon-Garcia to a Guideline sentence within the range of 210 to 262 months

   in prison. The defendant was involved in bringing multiple women into the United States



                                                  43
Case 1:15-cr-00348-ERK-VMS Document 115 Filed 12/05/18 Page 48 of 68 PageID #: 1214




   and forcing them to prostitute. Specifically, when Jane Doe #3 was only 14 years old, the

   defendant raped her and then manipulated her into staying with her. On at least one

   occasion, he locked her in a room so that she could not leave. He then smuggled her into the

   United Sates using a fake birth certificate. Once in the United States, the defendant

   threatened her and her family in order to force her to prostitute. When he did not think she

   had earned enough, he would beat her  sometimes with a belt. The defendant also

   operated a brothel, where many of the young woman victimized by this enterprise were sent

   and forced to work. He also helped his family members, housing the young woman that they

   had brought to the United States and helping ensure they prostituted themselves. Given the

   defendant’s repeated and violent criminal acts, which preyed on young women and girls, a

   sentence within the range of 210 to 262 months is sufficient, but not greater than necessary to

   achieve the aims of sentencing.

   VI.      Felix Rojas

            A.     Applicable Guidelines
                   For defendant Felix Rojas, in the plea agreement, the government estimated

   his adjusted offense level as 46. Reducing that level by three points for acceptance of

   responsibility and two points for a global resolution, the offense level estimated in the plea

   agreement was 41, with a Guidelines imprisonment range of 324 to 405 months. There are

   certain differences in the Guidelines calculation in the plea agreement and the PSR for Felix

   Rojas, as follows:

          As to Jane Doe #3, in the PSR, the Guidelines calculation for Count 1, Racketeering
           Act 5(a) is based on the cross-reference to the criminal sexual abuse guideline,
           § 2A3.1(a)(2), while the plea agreement’s estimate was not based on the cross-
           reference because, in both calculations, the adjusted offense level for Jane Doe #3 as
           to this defendant is a level 36. F. Rojas PSR ¶¶ 76-82.


                                                  44
Case 1:15-cr-00348-ERK-VMS Document 115 Filed 12/05/18 Page 49 of 68 PageID #: 1215




       In addition, also as to Jane Doe #3, the PSR includes a 2-level vulnerable victim
        enhancement for Jane Doe #3; the government did not include that adjustment based
        on its determination that Jane Doe #3, although a minor, was not unusually
        susceptible or vulnerable. Accordingly, the government respectfully submits that the
        appropriate adjusted offense level for Jane Doe #3 is 36. F. Rojas PSR ¶ 82.

       As to Jane Doe #5, the PSR includes a 2-level vulnerable victim enhancement. The
        government did not include that adjustment based on its determination that Jane Doe
        #5, although a minor, was not unusually susceptible or vulnerable. Accordingly, the
        government respectfully submits that the appropriate adjusted offense level for Jane
        Doe #5 is 36. F. Rojas PSR ¶ 88.

       As to Jane Doe #6, although the PSR correctly applied the cross-reference to the
        criminal sexual abuse guideline, § 2A3.1(a)(2), the PSR erroneously omitted two
        enhancements. First, the PSR did not include the “‘serious bodily injury’
        enhancement estimated in the plea agreement. The violence that Felix Rojas inflicted
        on Jane Doe #6 was severe and resulted in serious bodily injury: he beat Jane Doe #6
        so violently that he induced an abortion, and he also burned her with a cigarette,
        among other injuries. Each of these injuries alone meets the definition of “serious
        bodily injury” set forth in the application notes to Guideline 1B1.1. Accordingly, the
        government respectfully submits that the Court should find that the 2-level
        enhancement for serious bodily injury applies here, per § 2A3.1(b)(4)(B). In addition,
        as detailed above, the defendant abducted Jane Doe #6 with her baby, under the guise
        of taking them to a fair, after which he held her in a home and then ultimately forced
        her to work in prostitution by using threats against her and her son, and violence, to
        ensure her compliance. Accordingly, the 4-level enhancement for abduction of a
        victim also applies, per § 2A3.1(b)(5). Finally, the government concurs that Jane Doe
        #6 was unusually vulnerable  the defendant abducted her and her infant child, and
        used her love for her son as a weapon to force her to work. Accordingly, the
        government respectfully submits that the appropriate adjusted offense level for Jane
        Doe #6 as to defendant Felix Rojas is a level 42. Compare to F. Rojas PSR ¶ 69.

       As to Jane Doe #7, in the PSR, the Guidelines estimate for Count 1, Racketeering Act
        9(a) is based on the cross-reference to the criminal sexual abuse guideline,
        § 2A3.1(a)(2). The plea agreement’s estimate was not based on the cross-reference
        because, in both calculations, the adjusted offense level for Jane Doe #7 as to this
        defendant is a level 34. The PSR also included a 2-level enhancement for vulnerable
        victim that was not included in the plea agreement.

       As to Jane Doe #8, in the PSR, the Guidelines estimate for Count 1, Racketeering Act
        10(a) is based on the cross-reference to the criminal sexual abuse guideline,
        § 2A3.1(a)(2). The plea agreement’s estimate was not based on the cross-reference
        because, in both calculations, the adjusted offense level for Jane Doe #8 as to this


                                               45
Case 1:15-cr-00348-ERK-VMS Document 115 Filed 12/05/18 Page 50 of 68 PageID #: 1216




          defendant is a level 34. The PSR also included a 2-level enhancement for vulnerable
          victim that was not included in the plea agreement.

       For the alien smuggling/transportation group, in the PSR, the Guidelines estimate was
        25 as discussed above. However, even applying all of the enhancements included in
        the PSR, because the adjusted offense level for this group is 25, and is thus greater
        than 9 levels less serious than the other more serious conduct in the case, the
        guideline calculation for this group has no impact on the final guideline calculation.

       For the money laundering group, the plea agreement treated that conduct as a separate
        unit in the multiple count analysis whereas the PSR grouped that conduct with the sex
        trafficking charges as discussed above, resulting in a one-point reduction in the
        multiple count analysis.

                 Taking into consideration acceptance of responsibility and the 2-level global

   adjustment included in the government’s plea agreement, the government’s estimate of the

   total adjusted offense for Felix Rojas was a level 41, with an applicable Guidelines range of

   324 to 405 months.8

          B.     Analysis
                 The government respectfully submits that the Court should sentence defendant

   Felix Rojas at the high end of the Guidelines range estimated in the plea agreement, namely

   to 405 months in prison. Felix Rojas was directly and personally responsible for forcing Jane

   Doe #6 and Jane Doe #8 into prostitution, and his extraordinary violence against Jane Doe #6

   warrants severe punishment. In addition, a lengthy term of incarceration is appropriate to

   protect the public and other potential victims from this defendant. As detailed in the PSR

   and above, defendant Felix Rojas used violence and manipulation to abuse the victims in this

   case and to profit personally. With respect to Jane Doe #6, the defendant kidnapped her and


          8
            The calculation in the PSR, which does not include the applicable enhancements for
   Jane Doe #6, was calculated at a level 41, without taking into consideration the 2-point
   downward adjustment for the global agreement. Felix Rojas PSR ¶¶ 116 & 149. For the
   reasons set forth above, however, the government does not agree with the PSR’s estimate.

                                                 46
Case 1:15-cr-00348-ERK-VMS Document 115 Filed 12/05/18 Page 51 of 68 PageID #: 1217




   her child, leaving them in a room for weeks with limited food. He ultimately took away her

   child, leaving Jane Doe #6’s son with one of the Rendon-Reyes family members (Jovan

   Rendon-Reyes’s mother), and used constant threats of harm to her child to manipulate and

   control Jane Doe #6, requiring her to prostitute herself to avoid harm to herself and her

   young son. After he smuggled Jane Doe #6 into the United States, the defendant continued

   to use force and manipulation to control Jane Doe #6 and require her to work in prostitution.

   On one occasion, when he learned that Jane Doe#6 was pregnant, the defendant beat her

   forcefully and repeatedly until he caused her to have a miscarriage.

                 The defendant also abused and manipulated Jane Doe #8. After romantically

   pursuing Jane Doe #8 and impregnating her, he convinced her to come to the United States

   for a better life. Once in the United States, the defendant forced Jane Doe #8 to prostitute if

   she wanted any food for herself or a place for her baby to live. As with Jane Doe #6, the

   defendant repeatedly beat Jane Doe #8. In addition, the defendant also helped his family do

   the same to Jane Doe #3, Jane Doe #5 and Jane Doe #7. The defendant’s violence was

   extreme  even within the context of these crimes  and he caused lasting injury to the

   women that he abused both physically and emotionally. Given his frequent violence and

   significant role in the sex trafficking operation, his conduct warrants a very lengthy sentence.

   The government thus respectfully submits that a sentence of 405 months is appropriate, and

   not greater than necessary, to protect the public, promote respect for the law and to ensure

   specific incapacitation and deterrence.




                                                  47
Case 1:15-cr-00348-ERK-VMS Document 115 Filed 12/05/18 Page 52 of 68 PageID #: 1218




   VII.   Odilon Martinez-Rojas

          A.     Applicable Guidelines
                 For defendant Odilon Martinez-Rojas, in the plea agreement, the government

   estimated his adjusted offense level as 43. Reducing that level by three points for acceptance

   of responsibility and two points for a global resolution, the offense level estimated in the plea

   agreement was 38, with a Guidelines imprisonment range of 235 to 293 months. There are

   certain differences in the Guidelines calculation in the plea agreement and the PSR for

   Odilon Martinez-Rojas, as follows:

       As to Jane Doe #1, in the PSR, the Guidelines calculation for Count 1, Racketeering
        Act 3(a) did not include a 2-level upward adjustment for serious bodily injury under
        Guideline § 2A3.1(b)(4)(B), which estimate was included in the plea agreement. See
        O. Martinez-Rojas Plea Agreement page 4. Based on the facts set forth supra, the
        cross-reference to the § 2A3.1 Guideline and application of the serious bodily injury
        enhancement is amply supported as to Odilon Martinez-Rojas’s interactions with Jane
        Doe #1  he physically assaulted her, injected her with unknown substances and he
        also required her to get a large tattoo, which was very painful to apply and later, after
        her escape from her trafficking situation, to have removed. Accordingly, the 2-level
        upward adjustment for serious bodily injury should be applied here, and the Court
        should adopt the government’s estimated adjusted offense level of 38, not the PSR’s
        estimate of 36.

       As to Jane Doe #4, in the PSR, the Guidelines estimate for Count 1, Racketeering Act
        6(a) is based on the cross-reference to the criminal sexual abuse guideline,
        § 2A3.1(a)(2). The plea agreement’s estimate was not based on the cross-reference.
        In both calculations, the adjusted offense level is a level 36.

       As to Jane Doe #5, for Count 1, Racketeering Act 7(a), the PSR applied the
        vulnerable victim adjustment under Guideline § 3A1.1(b). The government does not
        anticipate being able to prove that defendant Odilon Martinez-Rojas knew, or should
        have known, that Jane Doe #5 was uniquely vulnerable. In addition, the PSR
        mistakenly includes an additional 2-level increase to the adjusted offense level,
        reflecting a subtotal of 42, instead of 40, which affects the PSR’s grouping analysis
        and combined adjusted offense level analysis for this defendant. At a correctly
        computed level 40, less 2 points for the vulnerable victim enhancement, the Court
        should adopt the government’s estimate of 38 as the correct adjusted offense level
        with respect to defendant’s Odilon Martinez-Rojas offense conduct as to Jane Doe #5.



                                                  48
Case 1:15-cr-00348-ERK-VMS Document 115 Filed 12/05/18 Page 53 of 68 PageID #: 1219




       As to Jane Doe #6, in the PSR, the Guidelines estimate for Count 1, Racketeering Act
        8(a) is based on the cross-reference to the criminal sexual abuse guideline,
        § 2A3.1(a)(2). The plea agreement’s estimate was not based on the cross-reference.
        In both calculations, the adjusted offense level is a level 34.9

       As to Jane Doe #7, in the PSR, the Guidelines estimate for Count 1, Racketeering Act
        9(a) is based on the cross-reference to the criminal sexual abuse guideline,
        § 2A3.1(a)(2). The plea agreement’s estimate was not based on the cross-reference.
        In both calculations, the adjusted offense level is a level 34.10

       For the alien smuggling/transportation group, in the PSR, the Guidelines estimate was
        25 as discussed above. However, even applying all of the enhancements included in
        the PSR, because the adjusted offense level for this group is 25, and is thus greater
        than 9 levels less serious than the other more serious conduct in the case, the
        guideline calculation for this group has no impact on the final guideline calculation.

       For the money laundering group, the plea agreement treated that conduct as a separate
        unit in the multiple count analysis whereas the PSR grouped that conduct with the sex
        trafficking charges as discussed above.

       In the multiple count analysis, the PSR erroneously states that the highest adjusted
        offense level was 42 (for Count 1, Racketeering Act 7(a)), when the correctly
        computed adjusted offense level for that predicate is a level 40. See O. Martinez-
        Rojas PSR ¶ 132. With that adjusted to a 40, the other groups, most of which are at
        an adjusted offense level of 36, should be treated as one unit in the multiple count
        analysis, for a total of up to 5 units. See U.S.S.G. § 3D1.4. Accordingly, under the
        PSR’s analysis, the resultant adjusted offense level is a level 45, minus 3 levels for
        acceptance of responsibility, i.e., a total adjusted offense level of 42, with a range of
        imprisonment of 360 to life.
                 In addition, with respect to Racketeering Act 11(a) (Jane Doe #9), the PSR did

   not apply the 2-level obstruction adjustment under Guideline § 3C1.1, which was included in



          9
           In addition, the PSR applied a 2-level vulnerable victim enhancement, which the
   government did not apply as to this defendant for Jane Doe #6 because the government does
   not have sufficient evidence to prove that Odilon Martinez-Rojas was on notice or should
   have known of Jane Doe #6’s vulnerabilities given their interactions.
          10
            In addition, the PSR applied a 2-level vulnerable victim enhancement, which the
   government did not apply as to this defendant for Jane Doe #7 because the government does
   not have sufficient evidence to prove that Odilon Martinez-Rojas was on notice or should
   have known of Jane Doe #7’s vulnerabilities given their interactions.

                                                 49
Case 1:15-cr-00348-ERK-VMS Document 115 Filed 12/05/18 Page 54 of 68 PageID #: 1220




   the plea agreement. Compare O Martinez-Rojas PSR ¶ 102 to S. Martinez-Rojas PSR ¶ 107.

   As noted in the PSR, after defendant Odilon Martinez-Rojas’s arrest in the Northern District

   of Georgia, his brother, defendant Severiano Martinez-Rojas, “attempted to obstruct the

   FBI’s investigation by threatening Jane Doe #9 so that she would not speak to the police.”

   O. Martinez-Rojas PSR ¶ 29. While the PSR highlights defendant Severiano Martinez-

   Rojas’s obstructive conduct, the evidence establishes defendant Odilon Martinez-Rojas’s

   involvement in that conduct by a preponderance of the evidence. First, he forced Jane Doe

   #9 to continue prostituting and to send money to his family while he was detained, which

   was an effort to prevent her from cooperating from law enforcement. Second, given their

   join participation in the crimes of conviction, the evidence suggests that defendant Severiano

   Martinez-Rojas was acting on his brother’s behalf. Additionally, defendant Severiano

   Martinez-Rojas went to the home of Jane Doe #9’s mother, to which only defendant Odilon

   Martinez-Rojas had been previously, demonstrating that they were acting in concert in their

   efforts to influence Jane Doe #9. Finally, Adriana, who was primarily associated with

   defendant Odilon Martinez-Rojas, also participated in the obstructive conduct. Jane Doe #9

   overheard conversations between Adriana and defendant Odilon Martinez-Rojas, including

   on one occasion when he told Adriana not to let Jane Doe #9 leave, after she had told

   Adriana she was planning to escape. For these reasons, the Court should apply the 2-level

   obstruction enhancement to defendant Odilon Martinez-Rojas based on his efforts to obstruct

   and influence Jane Doe #9.

                                           * * * * *

                 Taking into consideration acceptance of responsibility and the 2-level global

   adjustment included in the government’s plea agreement, the government’s estimate of the

                                                 50
Case 1:15-cr-00348-ERK-VMS Document 115 Filed 12/05/18 Page 55 of 68 PageID #: 1221




   total adjusted offense for Odilon Martinez-Rojas was level 38, with an applicable Guidelines

   range of 235 to 293 months. The PSR’s estimate is a level 43 (which, as noted above, is

   based in part on an arithmetic error), with an applicable Guidelines range of life. O.

   Martinez-Rojas PSR ¶ 175. The PSR estimate did not, however, include the 2-point

   downward adjustment recommended by the government due to the defendants’ determination

   to plead guilty as part of a global resolution of this case.

          B.      Analysis
                  The government respectfully submits that the Court should sentence defendant

   Odilon Martinez-Rojas to a sentence at the high end of the applicable Guidelines range. The

   defendant is responsible for brutally victimizing three vulnerable young women — Jane

   Does #1, #4 (SAM) and #9 — and helping his co-defendants do the same to at least five

   others — Jane Does #5, #6 and #7, FBF and MSJ. His abusive and exploitative conduct was

   not a mere aberration. For years, he lured multiple young women far from their homes and

   forced them to have sex with upwards of 45 men a night almost every night, all for his own

   greed. He beat and raped Jane Doe #1 when she did not earn enough money, because she did

   not know how to prostitute. He beat Jane Doe #4 when she tried to protect her friend, MSJ,

   who was a virgin. And after Jane Doe #9 became pregnant with his baby, he forced her to

   take pills to induce a miscarriage and then violently beat her when she could not continue

   prostituting because she was bleeding for days. He dragged her by the hair, threw her down

   and stomped on her face, snapping her nose, and continued punching and kicking her,

   causing substantial injuries.

                  A sentence at the high end of the applicable range would also avoid

   “unwarranted sentence disparities.” 18 U.S.C. § 3553(a)(6). Significantly, the defendant


                                                   51
Case 1:15-cr-00348-ERK-VMS Document 115 Filed 12/05/18 Page 56 of 68 PageID #: 1222




   was sentenced in January 2017 in the Northern District of Georgia to 262 months in prison

   after pleading guilty to sex trafficking three victims — Jane Doe #4 (SAM), FBF, and MSJ.11

   That sentence does not reflect the defendant’s involvement in the sex trafficking of five

   additional victims in this case — Jane Does #1, #5, #6, #7, and #9. Nor does it reflect the

   full extent of the defendant’s violent conduct, including his beatings of Jane Does #1 and #9

   and Jane Doe #9’s forced abortion. It also does not reflect the defendant’s obstructive

   conduct that thwarted law enforcement’s efforts to investigate his sex trafficking of Jane Doe

   #9 until years later. Accordingly, a sentence at the high end of the applicable Guidelines

   range is more than appropriate given the totality of his abhorrent crimes.

                   In his sentencing letter, the defendant asks the Court to sentence him to 188

   months in this case, which is a significant and unjustified departure from the Guidelines. It is

   also markedly less than the 262-month prison term imposed in the Northern District of

   Georgia, where he was convicted of a subset of the conduct at issue in this case. The

   defendant’s sentencing request seems not to appreciate that his conduct in this case is more

   egregious and therefore deserving of a longer prison term than that which he is already

   serving. In support of his request, the defendant asks the Court to take into account his

   childhood and upbringing in Tenancingo in an effort to deflect the full impact of his crimes

   on his victims. Judge Totenberg rejected that very argument when sentencing the defendant

   to a Guidelines sentence in the Northern District of Georgia, stating on the record that the

   defendant was old enough to decide whether to “inflict[] so much suffering and torture,

   really, on a wide range of women.” See Exhibit F at p. 143 (excerpted transcript of



          11
               The Guidelines range in that case was determined to be 262 to 327 months.

                                                  52
Case 1:15-cr-00348-ERK-VMS Document 115 Filed 12/05/18 Page 57 of 68 PageID #: 1223




   sentencing proceedings before the Honorable Amy Totenberg for defendants Arturo Rojas-

   Coyotl & Odilon Martinez-Rojas (NDGA Docket No. 13-CR-128, Jan. 22, 2015)). The

   defendant also asks the Court to consider any effect that his continued imprisonment would

   have his family, the very same considerations that the defendant denied his victims. He not

   only took them from their families but also caused them lasting, irreparable, and

   indescribable harm that necessitates a significant sentence at the high end of the applicable

   Guidelines range.

   VIII. Severiano Martinez-Rojas

          A.     Applicable Guidelines
                 For defendant Severiano Martinez-Rojas, in the plea agreement, the

   government estimated his adjusted offense level as 43. Reducing that level by three points

   for acceptance of responsibility and two points for a global resolution, the offense level

   estimated in the plea agreement was 38, with a Guidelines imprisonment range of 235 to 293

   months. There are certain differences in the Guidelines calculation in the plea agreement and

   the PSR for Severiano Martinez-Rojas, as follows:

       As to Jane Doe #1, in the PSR, the Guidelines estimate for Count 1, Racketeering
        Acts 3(a) & 3(b) is based on the cross-reference to the criminal sexual abuse
        guideline, § 2A3.1(a)(2). The plea agreement’s estimate was not based on the cross-
        reference. In both calculations, the adjusted offense level is a level 36.

       As to Jane Doe #3, in the PSR, the Guidelines estimate for Count 1, Racketeering Act
        5(a), is based on the cross-reference to the criminal sexual abuse Guideline,
        § 2A3.1(a)(2), resulting in a 36. S. Martinez-Rojas PSR ¶¶ 77-83. However, using
        § 2G1.3, the total offense level should be 38, which includes a 2-level increase for
        undue influence, per 2G1.3(b)(2)(B), and a 2-level increase for commission of a sex
        act, per 2G1.3(b)(4)(A). See J. Rendon-Reyes PSR ¶¶ 52, 68-70 (calculation for
        Racketeering Act 7(a) (Jane Doe #5)). The cross reference to the criminal sexual
        abuse guideline is only applicable when the resulting offense level is greater than the
        one under § 2G1.3. U.S.S.G. § 2G1.3(c)(1). The Court should thus adopt the



                                                 53
Case 1:15-cr-00348-ERK-VMS Document 115 Filed 12/05/18 Page 58 of 68 PageID #: 1224




         government’s estimate of 38 as the correct adjusted offense level with respect to
         defendant’s Severiano Martinez-Rojas offense conduct as to Jane Doe #3.12

       As to Jane Doe #4 (SAM), in the PSR, the Guidelines estimate for Count 5 of the
        NDGA Indictment is based on the cross-reference to the criminal sexual abuse
        guideline, § 2A3.1(a)(2). The plea agreement’s estimate was not based on the cross-
        reference. In both calculations, the adjusted offense level is a level 36.

       As to Jane Doe #6, in the PSR, the Guidelines estimate for Count 1, Racketeering Act
        8(a) is based on the cross-reference to the criminal sexual abuse guideline,
        § 2A3.1(a)(2). The plea agreement’s estimate was not based on the cross-reference.
        In both calculations, the adjusted offense level is a level 36.

       As to Jane Doe #7, in the PSR, the Guidelines estimate for Count 1, Racketeering Act
        9(a) in the PSR, is based on the cross-reference to the criminal sexual abuse guideline,
        § 2A3.1(a)(2). The plea agreement’s estimate was not based on the cross-reference.
        In both calculations, the adjusted offense level is a level 34, plus 2 levels for
        vulnerable victim, resulting in an adjusted offense level of 36. In addition, the plea
        agreement included a 2-level upward adjustment for the defendant’s leadership role in
        the trafficking of Jane Doe #7, which is warranted due to the defendant’s conduct in
        directing multiple others with regard to Jane Doe #7’s trafficking, but which was not
        included in the PSR. Based on the foregoing, the government respectfully submits
        that the Court should adopt the government’s estimate of 38 as the correct adjusted
        offense level with respect to defendant’s Severiano Martinez-Rojas offense conduct
        as to Jane Doe #7.

       As to Jane Doe #9, in the PSR, the Guidelines estimate for Count 1, Racketeering
        Acts 11(a) is based on the cross-reference to the criminal sexual abuse guideline,
        § 2A3.1(a)(2). The plea agreement’s estimate was not based on the cross-reference.
        In both calculations, the adjusted offense level is a level 38 with the appropriate
        enhancements added.

       With respect to Count One (FBF) of the NDGA Indictment, the Guidelines estimate is
        based on the cross-reference to the criminal sexual abuse guideline, § 2A3.1(a)(2).
        The plea agreement’s estimate was not based on the cross-reference. In both
        calculations, the adjusted offense level is a level 36, including the vulnerable victim
        enhancement. The PSR did not, however, apply the aggravating role adjustment
        under Guideline § 3B1.1(c). The government included this enhancement in the plea
        agreement estimate because the evidence supports it and U.S. District Court Judge
        Amy Totenberg for the Northern District of Georgia applied it to co-defendant Odilon
        Martinez-Rojas for the same conduct. Guideline § 3B1.1(c) provides for a 2-level

         12
          In addition, the PSR applied a 2-level vulnerable victim enhancement, which the
   government did not include in its estimate as Jane Doe #3.

                                               54
Case 1:15-cr-00348-ERK-VMS Document 115 Filed 12/05/18 Page 59 of 68 PageID #: 1225




          increase if “the defendant was an organizer, leader, manager, or supervisor in any
          criminal activity.” At a minimum, “there must be evidence that the defendant exerted
          some control, influence or decision making authority over another participant in the
          criminal activity.’” United States v. Offord, 579 Fed. App’x 834, 836 (11th Cir.
          2014) (per curiam). Here, the defendant was in charge and exerted influence and
          decision-making authority over his much younger nephew and co-defendant, Arturo
          Rojas-Coyotl, and others involved in the trafficking of FBF. For example, the
          defendant provided advice to Rojas-Coyotl on how to control FBF, see United States
          v. Lozano, 490 F.3d 1317, 1324 (11th Cir. 2007) (affirming adjustment where
          defendant instructed a co-conspirator to engage in criminal conduct). Defendant
          Severiano Martinez-Rojas also instructed Rojas-Coyotl to cut FBF in her face when
          she challenged Rojas-Coyotl. S. Martinez-Rojas PSR ¶¶ 40-41. In addition,
          Severiano directed a female associate to groom FBF and directed drivers to transport
          FBF for prostitution after she arrived. S. Martinez-Rojas PSR ¶¶ 39-40. The evidence
          thus amply supports a 2-level enhancement for his role in the offense under
          § 3B1.1(c). The government thus respectfully submits that the Court should find that
          the appropriate adjusted offense level as to FBF for Severiano Martinez-Rojas is 38.

       With respect to Count Three (MSJ) of the NDGA Indictment, the Guidelines estimate
        is based on the cross-reference to the criminal sexual abuse guideline, § 2A3.1(a)(2).
        The plea agreement’s estimate was not based on the cross reference. In either event,
        the adjusted offense level, including the vulnerable victim enhancement, is 36.

       For the alien smuggling/transportation group, in the PSR, the Guidelines estimate was
        25 as discussed above. However, even applying all of the enhancements included in
        the PSR, because the adjusted offense level for this group is 25, and is thus greater
        than 9 levels less serious than the other more serious conduct in the case, the
        guideline calculation for this group has no impact on the final guideline calculation.

       For the money laundering group, the plea agreement treated that conduct as a separate
        unit in the multiple count analysis whereas the PSR grouped that conduct with the sex
        trafficking charges as discussed above.
                                          * * * * *

                 Taking into consideration acceptance of responsibility and the 2-level global

   adjustment included in the government’s plea agreement, the government’s estimate of the

   total adjusted offense for Severiano Martinez-Rojas was level 38, with an applicable

   Guidelines range of 235 to 293 months. The PSR’s estimate is a level 40, with an applicable

   Guidelines range of 292 to 365 months. S. Martinez-Rojas PSR ¶ 174. The PSR estimate



                                                55
Case 1:15-cr-00348-ERK-VMS Document 115 Filed 12/05/18 Page 60 of 68 PageID #: 1226




   did not, however, include the 2-point downward adjustment recommended by the

   government due to the defendants’ determination to plead guilty as part of a global resolution

   of this case. If that 2-point reduction is awarded, defendant Severiano Martinez-Rojas’s

   adjusted offense level would be level 38, with an applicable Guidelines range of 235 to 293

   months, consistent with the government’s estimate in the plea agreement.

          B.     Analysis
                 The government respectfully submits that the Court should sentence defendant

   Severiano Martinez-Rojas to the high end of the applicable Guidelines range, consistent with

   the sentence that the government is requesting for co-defendant Odilon Martinez-Rojas.

   Like defendant Odilon Martinez-Rojas, defendant Severiano Martinez-Rojas was convicted

   for his role in trafficking FBF, SAM and MSJ, who had been a virgin at the time and whom

   the defendant tried to sexually assault. Also like his co-defendant, the defendant was

   convicted for trafficking others in this case. The defendant not only forced Jane Doe #7 to

   prostitute, he also used a trailer as a brothel in Alabama, where he prostituted other victims

   for his own profit. Additionally, he raped Jane Doe #1, and he threatened Jane Doe #9 to

   prevent her from cooperating with law enforcement. Accordingly, a sentence at the high end

   of the applicable range would reflect the seriousness of the defendant’s abhorrent conduct

   and avoid any unwarranted sentencing disparities.

                 Moreover, the defendant and his co-defendant Odilon Martinez-Rojas should

   receive the same sentence, or a substantially similar sentence, because they are similarly

   situated in terms of the number of victims that they assisted in trafficking, and such an

   approach would avoid an unwarranted sentencing disparity. As set forth above, both Odilon

   and Severiano were indicted in the Northern District of Georgia for sex trafficking Jane Doe


                                                  56
Case 1:15-cr-00348-ERK-VMS Document 115 Filed 12/05/18 Page 61 of 68 PageID #: 1227




   #4 (SAM), FBF and MSJ and both pleaded guilty to that conduct. In the Georgia case, Judge

   Totenberg sentenced Odilon to 262 months in prison, while this Court will sentence

   Severiano on both cases together.

                 Like Odilon, defendant Severiano Martinez-Rojas’s abusive and exploitative

   conduct was not an aberration. Over a span of years, he brutally victimized Jane Doe #7,

   operated a brothel in Alabama that profited off of numerous sex trafficking victims, and

   helped his co-defendants sex traffic six victims — Jane Doe #1, Jane Doe #4 (SAM), Jane

   Doe #7, Jane Doe #9, MSJ and FBF. He attempted to force himself on MSJ, who had her

   virginity recently taken, to “teach” her how to prostitute, and he raped Jane Doe #1. He also

   threatened Jane Doe #9 to prevent her from cooperating with law enforcement. A sentence at

   the high end of the applicable Guidelines range is sufficient, but not greater than necessary,

   to reflect the seriousness of the defendant’s abhorrent conduct and also avoids any

   sentencing disparities between him and his similarly situated co-defendants.

                                          RESTITUTION

                 The Court should order the defendants to pay restitution to the victims jointly

   and severally in the amounts set forth below. Victims of crime have “[t]he right to full and

   timely restitution as provided in law,” 18 U.S.C. § 3771(a)(6). In sex trafficking cases, 18

   U.S.C. § 1593 provides for mandatory restitution to the victims. See, e.g., United States v.

   Mammedov, 304 Fed. App’x 922, 927, 2008 WL 5411080, at *3 (2d Cir. Dec. 30, 2008)

   (unpublished).

                 Pursuant to § 1593(b), sex trafficking defendants are required to pay the “full

   amount of the victim’s losses,” which includes the victim’s actual losses and “the gross




                                                 57
Case 1:15-cr-00348-ERK-VMS Document 115 Filed 12/05/18 Page 62 of 68 PageID #: 1228




   income or value to the defendant of the victim’s services.”13 In interpreting this provision,

   the Second Circuit has unequivocally ruled that sex trafficking victims shall “receive

   restitution, notwithstanding that their earnings came from illegal conduct.” Mammedov, 304

   Fed. App’x at 927; see also United States v. Cortes-Castro, 511 Fed. App’x 942, 947 (11th

   Cir. Mar. 7, 2013) (unpublished) (rejecting defendant’s “preposterous” argument that

   “restitution rewards victims for their illegal activities” and holding that sex trafficking

   victims are “entitled to be ‘made whole for their losses’”). Additionally, a restitution order

   under § 1593 “shall be issued and enforced in accordance with section 3664 in the same

   manner as an order under section 3663A.” Thus, a defendant’s “economic circumstances”

   should have no bearing on a court’s decision to enter such an order. 18 U.S.C.

   § 3664(f)(1)(A); In re Morning Star Packing Co., 711 F.3d 1142, 1144 (9th Cir. 2013)

   (holding district court committed legal error in denying restitution because of defendant’s

   claimed financial status and potential availability of civil remedies).

                  The gross value of the victim’s services to the defendant is determined by

   averaging the amount that a victim earned for the defendant for each commercial sex act and

   the amount of time the defendant forced the victim to engage in commercial sex acts. United

   States v. Robinson, 508 Fed. App’x 867, 871 (11th Cir. 2013); In re Sealed Case, 702 F.3d



          13
             Subsection (b)(3) provides for “the greater of the gross income or value to the
   defendant of the victim’s services or labor or the value of the victim’s labor as guaranteed
   under the minimum wage and overtime guarantees of the Fair Labor Standards Act.” In
   virtually every sex trafficking case, the value of the victim’s services is greater than the
   amount the victim could have earned under the Fair Labor Standards Act. See, e.g., United
   States v. Williams, __ F. Supp. 3d __, 2018 WL 2770640, at *3-4 (E.D. Va. June 8, 2018)
   (calculating restitution under § 1593 as both victim’s prostitution proceeds, which totaled
   $119,300, and victim’s deprived minimum wages, which totaled $6,102, and ordering the
   former as the greater of the two amounts).

                                                   58
Case 1:15-cr-00348-ERK-VMS Document 115 Filed 12/05/18 Page 63 of 68 PageID #: 1229




   58, 62 & n.1 (D.C. Cir. 2012); United States v. Webster, No. 08-30311, 2011 WL 8478276

   (9th Cir. Nov. 28, 2011) (unpublished). Although “such a determination will inevitably

   involve some degree of approximation,” it is “not fatal.” In re Sealed Case, 702 F.3d at 66.

   “[T]he district court’s charge is ‘to estimate, based upon the facts in the record, the amount

   of [the] victim’s loss with some reasonable certainty,” not absolute certainty. Id.; see also

   United States v. Baston, 818 F.3d 651, 665 (11th Cir. 2016) (holding that courts calculating

   restitution amounts are entitled to rely on any evidence “bearing ‘sufficient indicia of

   reliability to support its probable accuracy’”).

                  The defendants in this case forced the victims to engage in numerous

   commercial sex acts virtually every day for extended periods and took virtually all of the

   proceeds. The evidence demonstrates that the defendants earned no less than $15 in profit

   from each commercial sex act.14 The number of clients that the victims were required to

   have sex with varied somewhat. The victims reported having sex with as many as 45 a night,

   with the average number being around 20. For example, Jane Doe #3, who was a minor,

   reported that Jose Rendon-Garcia required her to earn $300 a night, which equals 20 clients,

   at $15 per client. Jane Doe #6 similarly reported earning $2,000 her first week, which is

   approximately 20 clients a night, at $15 per client. On some occasions, the victims had sex

   with fewer clients. For example, Jane Doe #2 reported that she had sex with eight clients on

   her first day. The victims also all reported that the weekends were busier than the weekdays.




          14
             Each commercial sex act typically cost the client $25 to $30. Of that amount, $15
   went to the defendants, and the remainder went to other individuals involved in the
   prostitution activity, such as drivers and brothel owners.

                                                  59
Case 1:15-cr-00348-ERK-VMS Document 115 Filed 12/05/18 Page 64 of 68 PageID #: 1230




   For example, Jane Doe #9 reported that the number of clients increased by 10 on the

   weekends.

                  Based on the evidence, the average amount that the victims earned for the

   defendants each week was $1,050. This very conservative estimate is reached by averaging

   the number of clients per weekday at 10 and the number per weekend night at 15. Although

   most of the victims reported working every day, this estimate accounts for a day off. Thus, a

   low estimate of the average amount earned per week, based on an average number of clients

   per week of 70 (10 clients x 4 weekdays + 15 clients x 2 weekend nights), at $15 earned per

   sex act, would be $1,050. Accordingly, the gross value of the victims’ services to the

   defendants under § 1593 should equal the number of months the defendants forced the

   victims to prostitute multiplied by $4,200 ($1,050 per week x 4 weeks per month). Based on

   this calculation, restitution amounts for each victim is set forth below.

                  Notably, this average is further supported by financial records that show the

   defendants, other members of the Organization, and their victims sending hundreds of

   thousands of dollars in prostitution proceeds to other members of the Organization in

   Mexico. See, e.g., J. Rendon-Reyes PSR ¶ 35; S. Martinez-Rojas PSR ¶ 35. Of course,

   those records do not even account for proceeds that remained in the United States or were

   transferred using different means, or funds documented by records that were otherwise not

   located or obtainable during the investigation.

   I.     Jane Doe #1: $184,800

                  Odilon Martinez-Rojas and his co-defendants forced Jane Doe #1 to engage in

   prostitution during two periods of time: (1) for approximately 24 months between January

   2005 and December 2006 and (2) for approximately 20 months between May 2008 and

                                                  60
Case 1:15-cr-00348-ERK-VMS Document 115 Filed 12/05/18 Page 65 of 68 PageID #: 1231




   December 2009. Using an average of $4,200 in prostitution proceeds a month, as calculated

   above, Jane Doe #1 is entitled to $184,800 in restitution ($4,200 x 44 months).

   II.    Jane Doe #2: $67,200

                 Saul Rendon-Reyes and his co-defendants forced Jane Doe #2 to engage in

   prostitution for approximately 16 months, between January 2006 and April 2007. Using an

   average of $4,200 in prostitution proceeds a month, as calculated above, Jane Doe #2 is

   entitled to $67,200 in restitution ($4,200 x 16 months).

   III.   Jane Doe #3: $33,600

                 Jose Rendon-Garcia and his co-defendants forced Jane Doe #3 to engage in

   prostitution for approximately 8 months, between March 2006 and October 2006. Using an

   average of $4,200 in prostitution proceeds a month, as calculated above, Jane Doe #3 is

   entitled to $33,600 in restitution ($4,200 x 8 months).

   IV.    Jane Doe #4 (SAM): $25,000

                 Odilon Martinez-Rojas and co-defendant Severiano Martinez-Rojas forced

   Jane Doe #4 (SAM) to engage in prostitution for approximately 4 months, between

   December 2007 and April 2008. U.S. District Court Amy Totenberg for the Northern

   District of Georgia ordered Odilon Martinez-Rojas and co-defendant Arturo Rojas-Coyotl to

   pay Jane Doe #4 (SAM) $25,000 in restitution.15 NDGA Docket No. 13-CR-128.




          15
           The evidence in that case supported an average of $30 per sex act. Thus, the
   Government argued for a restitution amount of $33,600 (70 men per week x $30 per sex act x
   16 weeks). While acknowledging that the government’s calculation was conservative, Judge
   Totenberg departed downward and ordered $25,000 in restitution.

                                                 61
Case 1:15-cr-00348-ERK-VMS Document 115 Filed 12/05/18 Page 66 of 68 PageID #: 1232




   V.     Jane Doe #5: $88,200

                 Jovan Rendon-Reyes and his co-defendants forced Jane Doe #5 to engage in

   prostitution for approximately 21 months, between June 2007 and February 2009. Using an

   average of $4,200 in prostitution proceeds a month, as calculated above, Jane Doe #5 is

   entitled to $88,200 in restitution ($4,200 x 21 months).

   VI.    Jane Doe #6: $117,600

                 Felix Rojas and his co-defendants forced Jane Doe #6 to engage in prostitution

   for approximately 28 months, between November 2007 and February 2010. Using an

   average of $4,200 in prostitution proceeds a month, as calculated above, Jane Doe #6 is

   entitled to $117,600 in restitution ($4,200 x 28 months).

   VII.   Jane Doe #7: $58,800

                 Severiano Martinez-Rojas and his co-defendants forced Jane Doe #7 to engage

   in prostitution for approximately 14 months, between November 2007 and December 2008.

   Using an average of $4,200 in prostitution proceeds a month, as calculated above, Jane Doe

   #7 is entitled to $58,800 in restitution ($4,200 x 14 months).

   VIII. Jane Doe #8: $239,400

                 Felix Rojas and his co-defendants forced Jane Doe #8 to engage in prostitution

   for approximately 57 months, between April 2009 and January 2014. Using an average of

   $4,200 in prostitution proceeds a month, as calculated above, Jane Doe #8 is entitled to

   $239,400 in restitution ($4,200 x 57 months).

   IX.    Jane Doe #9: $214,200

                 Felix Rojas and his co-defendants forced Jane Doe #9 to engage in prostitution

   for approximately 51 months, between April 2010 and June 2014. Using an average of

                                                   62
Case 1:15-cr-00348-ERK-VMS Document 115 Filed 12/05/18 Page 67 of 68 PageID #: 1233




   $4,200 in prostitution proceeds a month, as calculated above, Jane Doe #9 is entitled to

   $214,200 in restitution ($4,200 x 51 months).

   X.     FBF, MSJ and SAM (Jane Doe #4): $190,000

                 The Court should order $25,000 in restitution to SAM (Jane Doe #4), $15,000

   to MSJ, and $150,000 to FBF. U.S. District Court Judge Amy Totenberg for the Northern

   District of Georgia ordered co-defendants Odilon Martinez-Rojas and Arturo Rojas-Coyotl to

   pay those amounts jointly and severally in that case. NDGA Docket No. 13-CR-128. The

   Government respectfully requests the Court to do the same for co-defendant Severiano

   Martinez-Rojas.

                                            * * * * *

                 Due to the nature of the defendants’ conspiracy, by which they aided and

   abetted each other in furtherance of their jointly-undertaken sex trafficking enterprise, the

   defendants should be ordered to pay restitution to the victims jointly and severally, in the

   total amount of $1,218,800, as detailed above.




                                                   63
Case 1:15-cr-00348-ERK-VMS Document 115 Filed 12/05/18 Page 68 of 68 PageID #: 1234




                                          CONCLUSION

                  For the reasons set forth herein, the government respectfully submits that the

   Court should fashion appropriately severe sentences in this case to address the grave harms

   these defendants inflicted during their years of operating an extended trafficking network that

   victimized at least a dozen young women and girls. The defendants’ conduct was utterly

   reprehensible, and is deserving of serious punishment for all of the reasons discussed above.

   Dated:      Brooklyn, New York
               December 5, 2018

                                                      Respectfully submitted,

                                                      RICHARD P. DONOGHUE
                                                      UNITED STATES ATTORNEY
                                                      Eastern District of New York
                                                      271 Cadman Plaza East
                                                      Brooklyn, New York 11201

                                               By:    /s/ Taryn A. Merkl
                                                      Taryn A. Merkl
                                                      Margaret Lee
                                                      Assistant United States Attorneys
                                                      (718) 254-6064

                                                      Benjamin J. Hawk
                                                      Deputy Director for Litigation
                                                      U.S. Department of Justice
                                                      Human Trafficking Prosecution Unit


   cc:      Clerk of the Court (ERK) (by ECF)
            Angelica Deniz, Roberta Houlton, Jared Maneggio & Patricia Sullivan, U.S.
               Probation Department (by e-mail)
            Defense Counsel (by ECF)




                                                 64
